Exhibit 10.1

LOAN AND SECURITY AGREEMENT

This LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of February 13,
2012 (the “Effective Date”) among (a) SILICON VALLEY BANK, a California
corporation with a loan production office located at 230 West Monroe, Suite 720,
Chicago, Illinois 60606 (“Bank”), and (b) (i) SAGENT PHARMACEUTICALS, INC., a
Delaware corporation (“Sagent Delaware”) and (ii) SAGENT PHARMACEUTICALS, a
Wyoming corporation (“Sagent Wyoming”; and together with Sagent Delaware,
jointly and severally, individually and collectively, “Borrower”), provides the
terms on which Bank shall lend to Borrower and Borrower shall repay Bank. The
parties agree as follows:

1 ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. If at any
time any change in GAAP would affect the computation of any financial ratio or
financial requirement set forth in Section 6.7 (or in any related definition) or
any other provision in any Loan Document, and either Borrower or Bank shall so
request, Bank and Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP: provided, however, that until so amended, (a) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (b) Borrower shall provide to Bank the financial statements and
other documents required under this Agreement, which shall include a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Notwithstanding any other provision
contained herein, to the extent that any change in GAAP after the Effective Date
results in leases which are, or would have been, classified as operating leases
under GAAP as it exists on the Effective Date being classified as a capital
lease under revised GAAP, such change in classification of leases from operating
leases to capital leases shall be ignored for purposes of this Agreement.
Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Section 13. All other terms contained in this Agreement,
unless otherwise indicated, shall have the meaning provided by the Code to the
extent such terms are defined therein.

2 LOAN AND TERMS OF PAYMENT

2.1 Promise to Pay. Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.

2.1.1 Revolving Advances.

(a) Availability. Subject to the terms and conditions of this Agreement, Bank
shall make Advances not exceeding the Availability Amount. Amounts borrowed
under the Revolving Line may be repaid and, prior to the Revolving Line Maturity
Date, reborrowed, subject to the applicable terms and conditions precedent
herein.

(b) Termination; Repayment. The Revolving Line terminates on the Revolving Line
Maturity Date, when the principal amount of all Advances, the unpaid interest
thereon, and all other Obligations relating to the Revolving Line shall be
immediately due and payable.

2.2 Overadvances. If, at any time, the aggregate outstanding principal amount of
any Advances exceeds the lesser of either the Revolving Line or the Borrowing
Base, Borrower shall immediately pay to Bank in cash such excess.

2.3 Payment of Interest on the Credit Extensions.

(a) Interest Rate; Advances. Subject to Section 2.3(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate equal to (x) the Base Rate plus one and one half of one percent
(1.50%) or (y) the Eurodollar Rate plus two and one half of one percent (2.50%).
Pursuant to the terms hereof, interest on outstanding Advances shall be paid in
arrears on each Interest Payment Date. All accrued but unpaid interest on the
Revolving Line shall be due and payable on the Revolving Line Maturity Date.

(b) Default Rate. At the election of Bank, upon the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a rate
per annum which is five percentage points (5.0%) above the rate that is
otherwise applicable thereto (the “Default Rate”) unless Bank otherwise elects
from time to time in



--------------------------------------------------------------------------------

its sole discretion to impose a smaller increase. Fees and expenses which are
required to be paid by Borrower pursuant to the Loan Documents (including,
without limitation, Bank Expenses) but are not paid when due shall bear interest
until paid at a rate equal to the highest rate applicable to the Obligations.
Payment or acceptance of the increased interest rate provided in this
Section 2.3(b) is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Bank.

(c) Adjustment to Interest Rate. (i) Changes to the interest rate of any Credit
Extension based on changes to the Base Rate shall be effective on the effective
date of any change to the Prime Rate and/or Federal Funds Rate (as applicable)
and to the extent of any such change; and (ii) the interest rate applicable to
each Eurodollar Loan shall be determined in accordance with Section 3.6(a)
hereunder. Subject to Sections 3.5, 3.6 and 3.7, such rate shall apply during
the entire Interest Period applicable to such Eurodollar Loan, and interest
calculated thereon shall be payable on the Interest Payment Date applicable to
such Eurodollar Loans.

(d) Computation; 360-Day Year. In computing interest, the date of the making of
any Credit Extension shall be included and the date of payment shall be
excluded; provided, however, that if any Credit Extension is repaid on the same
day on which it is made, such day shall be included in computing interest on
such Credit Extension. Interest shall be computed on the basis of a 360-day year
for the actual number of days elapsed, except with respect to interest computed
under the Prime Rate, which shall be computed based upon the actual number of
days occurring during the current calendar year.

(e) Debit of Accounts. Bank may debit any of Borrower’s deposit accounts,
including the Designated Deposit Account, for principal and interest payments
or, upon Bank’s reasonable attempt to notify Borrower, any other amounts
Borrower owes Bank when due. These debits shall not constitute a set-off.

2.4 Fees. Borrower shall pay to Bank:

(a) Unused Revolving Line Facility Fee. A fee (the “Unused Revolving Line
Facility Fee”), payable quarterly, in arrears, on a calendar year basis,
commencing on the first (1st) day of the first (1st) full calendar quarter
following the calendar quarter in which the Effective Date occurs, in an amount
equal to three-tenths of one percent (0.30%) per annum of the average unused
portion of the Revolving Line, as determined by Bank. The unused portion of the
Revolving Line, for purposes of this calculation, shall equal the difference
between (x) the Revolving Line amount (as it may be reduced from time to time)
and (y) the average for the period of the daily closing balance of the Revolving
Line outstanding. Borrower shall not be entitled to any credit, rebate or
repayment of any Unused Revolving Line Facility Fee previously earned by Bank
pursuant to this Section notwithstanding any termination of the Agreement or the
suspension or termination of Bank’s obligation to make loans and advances
hereunder;

(b) Early Termination Fees. The Deferred Termination Fee when due hereunder; and

(c) Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees and
expenses for documentation and negotiation of this Agreement) incurred through
and after the Effective Date, when due.

2.5 Payments. All payments (including prepayments) to be made by Borrower under
any Loan Document shall be made in immediately available funds in Dollars,
without setoff or counterclaim, before 12:00 p.m. eastern time on the date when
due. Payments of principal and/or interest received after 12:00 p.m. eastern
time are considered received at the opening of business on the next Business
Day. When a payment is due on a day that is not a Business Day, the payment
shall be due the next Business Day, and additional fees or interest, as
applicable, shall continue to accrue until paid.

3 CONDITIONS OF LOANS

3.1 Conditions Precedent to Initial Credit Extension. Bank’s obligation to make
the initial Credit Extension is subject to the condition precedent that Bank
shall have received, in form and substance satisfactory to Bank, the following
documents:

(a) duly executed original signatures to the Loan Documents;

(b) duly executed original signatures to the Control Agreements;



--------------------------------------------------------------------------------

(c) Each Borrower’s Operating Documents and a good standing certificate of each
Borrower, certified by the Secretary of State of the State of Delaware with
respect to Sagent Delaware and the Secretary of State of the State of Wyoming
with respect to Sagent Wyoming, together with certificates of foreign
qualification from each jurisdiction in which each Borrower is qualified to
conduct business, in all cases dated as of a date no earlier than thirty
(30) days prior to the Effective Date;

(d) Secretary’s Certificate with completed Borrowing Resolutions for each
Borrower;

(e) a payoff letter from MidCap and SVB;

(f) evidence that (i) the Liens securing existing Indebtedness owed by Borrower
to MidCap and/or Bank will be terminated and (ii) the documents and/or filings
evidencing the perfection of such Liens, including without limitation any
financing statements and/or control agreements, have or will, concurrently with
the initial Credit Extension, be terminated;

(g) certified copies, dated as of a recent date, of financing statement
searches, as Bank shall request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;

(h) a legal opinion of Borrower’s counsel dated as of the Effective Date
together with the duly executed original signature thereto;

(i) evidence satisfactory to Bank that the insurance policies required by
Section 6.5 hereof are in full force and effect, together with appropriate
evidence showing lender loss payable and/or additional insured clauses or
endorsements in favor of Bank; and

(j) payment of the fees and Bank Expenses then due as specified in Section 2.4
hereof.

For the avoidance of doubt, delivery by Sagent Delaware of stock certificates
evidencing its ownership interest in Sagent Wyoming shall not be a condition to
Bank’s obligation to make the initial Credit Extension.

3.2 Conditions Precedent to all Credit Extensions. Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following conditions precedent:

(a) timely receipt of any Notice of Borrowing and/or Payment/Advance Request;
and

(b) the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the Notice of
Borrowing and/or Payment/Advance Form and on the Funding Date of each Credit
Extension; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date.

3.3 Covenant to Deliver. Borrower agrees to deliver to Bank each item required
to be delivered to Bank (a) under Section 3.1 and Section 3.2 of this Agreement
as a condition precedent to the initial Credit Extension, and (b) under
Section 3.2 of this Agreement as a condition precedent to each Credit Extension.
Borrower expressly agrees that a Credit Extension made prior to the receipt by
Bank of any such item shall not constitute a waiver by Bank of Borrower’s
obligation to deliver such item, and the making of any Credit Extension in the
absence of a required item shall be in Bank’s sole discretion.

3.4 Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of an Advance set forth in this Agreement,
to obtain an Advance, Borrower shall notify Bank (which notice shall be
irrevocable) by electronic mail, facsimile, or telephone by 12:00 p.m. eastern
time on the Funding



--------------------------------------------------------------------------------

Date of the Advance. Together with any such electronic or facsimile
notification, Borrower shall deliver to Bank by electronic mail or facsimile a
completed Notice of Borrowing and/or Payment/Advance Form executed by a
Responsible Officer or his or her designee. Bank may rely on any telephone
notice given by a person whom Bank believes is a Responsible Officer or
designee. Bank shall credit Advances to the Designated Deposit Account. Bank may
make Advances under this Agreement based on instructions from a Responsible
Officer or his or her designee or without instructions if the Advances are
necessary to meet Obligations which have become due.

3.5 Conversion and Continuation Elections.

(a) So long as (i) no Event of Default exists; (ii) Borrower shall not have sent
any notice of termination of this Agreement; and (iii) Borrower shall have
complied with such customary procedures as Bank has established from time to
time for Borrower’s requests for Eurodollar Loans, Borrower may, upon
irrevocable written notice to Bank:

(1) elect to convert on any Business Day, Base Rate Loans, in an amount equal to
Five Hundred Thousand Dollars ($500,000.00) or any integral multiple of One
Hundred Thousand Dollars ($100,000.00) in excess thereof, into Eurodollar Loans;

(2) elect to continue on any Interest Payment Date any Eurodollar Loans maturing
on such Interest Payment Date (or any part thereof in an amount equal to Five
Hundred Thousand Dollars ($500,000.00) or any integral multiple of One Hundred
Thousand Dollars ($100,000.00) in excess thereof); provided, that if the
aggregate amount of Eurodollar Loans shall have been reduced, by payment,
prepayment, or conversion of part thereof, to be less than One Hundred Thousand
Dollars ($100,000.00), such Eurodollar Loans shall automatically convert into
Base Rate Loans, and on and after such date the right of Borrower to continue
such Eurodollar Loans as, and convert such Eurodollar Loans into, Eurodollar
Loans shall terminate; or

(3) elect to convert on any Interest Payment Date any Eurodollar Loans maturing
on such Interest Payment Date into Base Rate Loans.

(b) Borrower shall deliver a Notice of Conversion/Continuation in accordance
with Section 10 to be received by Bank prior to 12:00 p.m. eastern time (i) at
least three (3) Business Days in advance of the Conversion Date or Continuation
Date, if any Loans are to be converted into or continued as Eurodollar Loans;
and (ii) on the Conversion Date, if any Loans are to be converted into Base Rate
Loans, in each case specifying the:

(1) proposed Conversion Date or Continuation Date;

(2) aggregate amount and Type of the Loans to be converted or continued;

(3) nature of the proposed conversion or continuation; and

(4) duration of the requested Interest Period.

(c) all borrowings, conversions and continuations of Eurodollar Loans and all
selections of Interest Periods shall be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to Five
Hundred Thousand Dollars ($500,000.00) or any integral multiple of One Hundred
Thousand Dollars ($100,000.00) in excess thereof and (b) no more than seven
(7) Eurodollar Tranches shall be outstanding at any one time.

(d) If upon the expiration of any Interest Period applicable to any Eurodollar
Loans, Borrower shall have timely failed to select a new Interest Period to be
applicable to such Eurodollar Loans, Borrower shall be deemed to have elected to
convert such Eurodollar Loans into Base Rate Loans.

(e) Any Eurodollar Loans shall, at Bank’s option, convert into Base Rate Loans
in the event that the aggregate principal amount of the Base Rate Loans which
have been previously converted to Eurodollar Loans, or the aggregate principal
amount of existing Eurodollar Loans continued, as the case may be, at the
beginning of an Interest Period shall at any time during such Interest Period
exceed the Revolving Line. Borrower agrees to pay Bank, upon demand by Bank (or
Bank may, at its option, charge the Designated Deposit Account or any other
account Borrower maintains with Bank) any amounts required to compensate Bank
for any loss (including loss of anticipated profits), cost, or expense incurred
by Bank, as a result of the conversion of Eurodollar Loans to Base Rate Loans
pursuant to any of the foregoing.



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary contained herein, Bank shall not be
required to purchase United States Dollar deposits in the London interbank
market or other applicable Eurodollar Base Rate market to fund any Eurodollar
Loans, but the provisions hereof shall be deemed to apply as if Bank had
purchased such deposits to fund the Eurodollar Loans.

3.6 Special Provisions Governing Eurodollar Loans.

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to Eurodollar Loans as to the
matters covered:

(a) Determination of Applicable Interest Rate. As soon as practicable on each
Interest Rate Determination Date, Bank shall determine (which determination
shall, absent manifest error in calculation, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the Eurodollar Loans for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to Borrower.

(b) Inability to Determine Applicable Interest Rate. In the event that Bank
shall have determined (which determination shall be final and conclusive and
binding upon all parties hereto), on any Interest Rate Determination Date with
respect to any Eurodollar Loans, that by reason of circumstances affecting the
London interbank market adequate and fair means do not exist for ascertaining
the interest rate applicable to such Eurodollar Loan on the basis provided for
in the definition of Eurodollar Base Rate, Bank shall on such date give notice
(by facsimile or by telephone confirmed in writing) to Borrower of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Loans until such time as Bank notifies Borrower that the
circumstances giving rise to such notice no longer exist, and (ii) any Notice of
Borrowing or Notice of Conversion/Continuation given by Borrower with respect to
Loans in respect of which such determination was made shall be deemed to be
rescinded by Borrower.

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate Bank, upon written request by Bank (which request shall set
forth the manner and method of computing such compensation), for all reasonable
losses, expenses and liabilities, if any (including any interest paid by Bank to
lenders of funds borrowed by it to make or carry its Eurodollar Loans and any
loss, expense or liability incurred by Bank in connection with the liquidation
or re-employment of such funds) such that Bank may incur: (i) if for any reason
(other than a default by Bank or due to any failure of Bank to fund Eurodollar
Loans due to impracticability or illegality under Sections 3.7(d) and 3.7(e)) a
borrowing or a conversion to or continuation of any Eurodollar Loan does not
occur on a date specified in a Notice of Borrowing or a Notice of
Conversion/Continuation, as the case may be, or (ii) if any principal payment or
any conversion of any of its Eurodollar Loans occurs on a date prior to the last
day of an Interest Period applicable to such Eurodollar Loan.

(d) Assumptions Concerning Funding of Eurodollar Loans. Calculation of all
amounts payable to Bank under this Section 3.6 and under Section 3.5 shall be
made as though Bank had actually funded each of its relevant Eurodollar Loans
through the purchase of a Eurodollar deposit bearing interest at the rate
obtained pursuant to the definition of Eurodollar Rate in an amount equal to the
amount of such Eurodollar Loans and having a maturity comparable to the relevant
Interest Period; provided, that Bank may fund each of its Eurodollar Loans in
any manner it sees fit and the foregoing assumptions shall be utilized only for
the purposes of calculating amounts payable under this Section 3.6 and under
Section 3.5.

(e) Eurodollar Loans after Default. After the occurrence and during the
continuance of an Event of Default, unless otherwise agreed in writing by Bank,
(i) Borrower may not elect to have any Loan be made or continued as, or
converted into, a Eurodollar Loan after the expiration of any Interest Period
then in effect for such Loan and (ii) subject to the provisions of
Section 3.7(c), any Notice of Conversion/Continuation given by Borrower with
respect to a requested conversion/continuation that has not yet occurred shall
be deemed to be rescinded by Borrower and be deemed a request to convert or
continue Loans referred to therein as Base Rate Loans.

3.7 Additional Requirements/Provisions Regarding Eurodollar Loans.

(a) If for any reason (including voluntary or mandatory prepayment or
acceleration), Bank receives all or part of the principal amount of a Eurodollar
Loan prior to the last day of the Interest Period for such Eurodollar Loan,
Borrower shall immediately notify Borrower’s account officer at Bank and, on
demand by Bank, pay Bank the amount (if any) by which (i) the additional
interest which would have been payable on the amount so received had it not been
received until the last day of such Interest Period exceeds (ii) the interest
which would have been recoverable by Bank by placing the amount so received on
deposit in the certificate of deposit markets, the



--------------------------------------------------------------------------------

offshore currency markets, or United States Treasury investment products, as the
case may be, for a period starting on the date on which it was so received and
ending on the last day of such Interest Period at the interest rate determined
by Bank in its reasonable discretion. Bank’s determination as to such amount
shall be conclusive absent manifest error.

(b) Borrower shall pay Bank, within fifteen (15) days of written demand
(including a statement of the type described in the immediately succeeding
paragraph) by Bank, from time to time such amounts as Bank may determine to be
necessary to compensate it for any costs incurred by Bank that Bank determines
are attributable to its making or maintaining of any amount receivable by Bank
hereunder in respect of any Loans relating thereto (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”), in
each case resulting from any Regulatory Change which:

(i) changes the basis of taxation of any amounts payable to Bank under this
Agreement in respect of any Eurodollar Loans (except for Indemnified Taxes paid
or reimbursed pursuant to Section 3.8 and the imposition of, or change in the
rate with respect to, any Excluded Taxes payable by Bank);

(ii) imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with,
or other liabilities of Bank (including any Eurodollar Loans or any deposits
referred to in the definition of Eurodollar Base Rate); or

(iii) imposes any other condition affecting this Agreement (or any of such
extensions of credit or liabilities).

Bank will notify Borrower of any event occurring after the Effective Date which
will entitle Bank to compensation pursuant to this Section 3.7 as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Bank will furnish Borrower with a statement setting forth the
basis and amount of each request by Bank for compensation under this
Section 3.7. Determinations and allocations by Bank for purposes of this
Section 3.7 of the effect of any Regulatory Change on its costs of maintaining
its obligations to make Eurodollar Loans, of making or maintaining Eurodollar
Loans, or on amounts receivable by it in respect of Eurodollar Loans, and of the
additional amounts required to compensate Bank in respect of any Additional
Costs, shall be conclusive absent manifest error.

(c) If Bank shall determine that the adoption or implementation of any
applicable law, rule, regulation, or treaty regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, in each case, after the Effective
Date, or compliance by Bank (or its applicable lending office) with any respect
or directive regarding capital adequacy (whether or not having the force of law)
of any such authority, central bank, or comparable agency, has or would have the
effect of reducing the rate of return on capital of Bank or any person or entity
controlling Bank (“Bank’s Parent”) as a consequence of its obligations hereunder
to a level below that which Bank (or Bank’s Parent) could have achieved but for
such adoption, change, or compliance (taking into consideration policies with
respect to capital adequacy) by an amount deemed by Bank to be material, then
from time to time, within fifteen (15) days after demand by Bank, (including a
statement of the type described in the last paragraph of clause (b) above),
Borrower shall pay to Bank such additional amount or amounts as will compensate
Bank for such reduction. A statement of Bank claiming compensation under this
Section 3.7(c) and setting forth the additional amount or amounts to be paid to
it hereunder shall be conclusive absent manifest error.

(d) If, at any time, Bank, in its sole and absolute discretion, determines that
(i) the amount of Eurodollar Loans for periods equal to the corresponding
Interest Periods are not available to Bank in the offshore currency interbank
markets, or (ii) the Eurodollar Base Rate does not accurately reflect the cost
to Bank of lending the Eurodollar Loans, then Bank shall promptly give notice
thereof to Borrower. Upon the giving of such notice, Bank’s obligation to make
the Eurodollar Loans shall be suspended until Bank revokes such notice;
provided, however, Eurodollar Loans shall not be suspended if Bank and Borrower
agree in writing to a different interest rate applicable to Eurodollar Loans.

(e) If it shall become unlawful for Bank to continue to fund or maintain any
Eurodollar Loans, or to otherwise perform its obligations with respect to
Eurodollar Loans, upon demand by Bank, Borrower shall prepay the Eurodollar
Loans in full with accrued interest thereon and all other amounts payable by
Borrower hereunder (including, without limitation, any amount payable in
connection with such prepayment pursuant to Section 3.7(a)). Notwithstanding the
foregoing, to the extent a determination by Bank as described above relates to a
Eurodollar Loan then being requested by Borrower pursuant to a Notice of
Borrowing or a Notice of Conversion/Continuation,



--------------------------------------------------------------------------------

Borrower shall have the option, subject to the provisions of Section 3.5(c), to
(i) rescind such Notice of Borrowing or Notice of Conversion/Continuation by
giving notice (by facsimile or by telephone confirmed in writing) to Bank of
such rescission on the date on which Bank gives notice of its determination as
described above, or (ii) modify such Notice of Borrowing or Notice of
Conversion/Continuation to obtain a Base Rate Loan or to have outstanding Loans
converted into or continued as Base Rate Loans by giving notice (by facsimile or
by telephone confirmed in writing) to Bank of such modification on the date on
which Bank gives notice of its determination as described above.

3.8 Taxes.

(a) All payments of principal and interest on the Credit Extensions and all
other amounts payable hereunder shall be made free and clear of and without
deduction for any present or future income, excise, stamp, documentary, payroll,
employment, property or franchise taxes and other taxes, fees, duties, levies,
assessments, withholdings or other charges of any nature whatsoever (including
interest and penalties thereon) imposed by any taxing authority, excluding
(i) taxes imposed on or measured by Bank’s income (and franchise taxes solely to
the extent imposed in lieu thereof) by the jurisdictions (or any political
subdivisions thereof) under which Bank is organized or in which its principal
office or applicable lending office is located or in which it conducts business
(other than solely as the result of entering into any of the Loan Documents or
taking any action thereunder), (ii) taxes imposed by a jurisdiction as a result
of a present or former connection between Bank and the jurisdiction of the
governmental authority imposing such tax (other than any such connection arising
solely from Bank having executed, delivered or performed its obligations or
received a payment under, or enforced, any Loan Document), (iii) any branch
profits taxes imposed by the United States or any similar taxes imposed by
another jurisdiction in which the Borrower is located, (iv) any taxes imposed on
or required to be withheld with respect to Bank as a result of Bank’s failure to
comply with Section 3.8(c), (v) any withholding tax that is imposed on amounts
payable to an assignee, pursuant to Section 12.1, of Bank, pursuant to the laws
in effect at the time such assignee becomes a party to this Agreement, except to
the extent Bank was entitled, at the time of such assignment, to receive
additional amounts from Borrower with respect to such taxes pursuant to this
Section 3.8, or (iv) any U.S. federal withholding taxes imposed by FATCA (all
excluded items being called “Excluded Taxes” and all non-excluded items being
called “Indemnified Taxes”). If any withholding or deduction from any payment to
be made by Borrower hereunder is required in respect of any Indemnified Taxes
pursuant to any applicable law, then Borrower will: (i) pay directly to the
relevant authority the full amount required to be so withheld or deducted;
(ii) within thirty (30) days, forward to Bank an official receipt or other
documentation satisfactory to Bank evidencing such payment to such authority;
and (iii) within thirty (30) days, pay to Bank such additional amount or amounts
as is necessary to ensure that the net amount actually received by Bank will
equal the full amount Bank would have received had no such withholding or
deduction been required. If any Indemnified Taxes are directly asserted against
Bank with respect to any payment received by Bank hereunder, Bank may pay such
Indemnified Taxes and Borrower will, within thirty (30) days after receiving
written notice thereof, pay such additional amounts (including any penalty,
interest or expense) as are necessary in order that the net amount received by
Bank after the payment of such Indemnified Taxes (including any Indemnified
Taxes on such additional amount) shall equal the amount Bank would have received
had such Indemnified Taxes not been asserted.

(b) If Borrower fails to pay any Indemnified Taxes when due to the appropriate
taxing authority or fails to remit to Bank the required receipts or other
required documentary evidence, Borrowers shall indemnify Bank for any
incremental Indemnified Taxes, interest or penalties that may become payable by
Bank as a result of any such failure.

(c) If Bank is entitled to an exemption from or reduction of withholding tax
with respect to payments made under any Loan Document, Bank shall deliver to
Borrower from time to time as requested by Borrower to the extent required by
applicable law, two original copies of properly completed and executed
documentation as will permit such payments to be made without withholding or at
a reduced rate of withholding, provided Bank is legally entitled to complete,
execute and deliver such documentation and in Bank’s judgment, such completion,
execution and delivery would not materially prejudice the legal position of
Bank. In addition, Bank shall deliver such other documentation prescribed by
applicable law as will enable Borrower to determine whether or not Bank is
subject to backup withholding or information reporting requirements.

(i) If required by applicable law, Bank shall deliver to Borrower, one or more
properly completed and executed originals of IRS Form W-9 certifying that Bank
is exempt from U.S. federal backup withholding tax.

(ii) If required by applicable law, any assignee of Bank that is not a United
States Person under Section 7701(a)(30) of the Tax Code shall execute and
deliver to Borrower on or prior the



--------------------------------------------------------------------------------

date on which such assignee becomes a party to this Agreement, one or more IRS
Forms W-8ECI, W-8EXP, W-8BEN, W-8IMY (as applicable) and other applicable forms,
certificates or documents prescribed by the United States Internal Revenue
Service certifying as to such assignee’s entitlement to a complete exemption
from withholding or deduction of any taxes.

(iii) If a payment made to Bank under any Loan Document would be subject to U.S.
federal withholding tax imposed by FATCA if Bank were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), Bank
shall deliver to Borrower at the time or times prescribed by law such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) as may be necessary for
Borrower to comply with their obligations under FATCA and to determine that Bank
has complied with Bank’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (ii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Borrower shall not be required to pay additional amounts to Bank pursuant to
this Section 3.8 with respect to any United States withholding taxes that are
Indemnified Taxes to the extent that the obligation to pay such additional
amounts would not have arisen but for the failure of Bank to comply with this
paragraph (c).

(d) The obligations of Borrower and Bank under this Section 3.8 are binding on
any assignee of this Agreement under Section 12.1, including any Lender.

4 CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that are expressly permitted hereunder to have superior priority
to Bank’s Lien in this Agreement).

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are satisfied
in full, and, at such time, the security interest in the Collateral shall
automatically terminate and all rights therein shall revert to Borrower and at
Borrower’s sole cost and expense, Bank shall evidence such termination and
release as Borrower shall reasonably request. In the event (a) all Obligations
(other than inchoate indemnity obligations), except for Bank Services, are
satisfied in full, and (b) this Agreement is terminated, Bank shall terminate
the security interest granted herein upon Borrower providing cash collateral
acceptable to Bank in its good faith business judgment for Bank Services, if
any. In the event such Bank Services consist of outstanding Letters of Credit,
Borrower shall provide to Bank cash collateral in an amount equal to the sum of
(i) one hundred-two percent (102.0%) of the face amount of all such Letters of
Credit denominated in Dollars, plus (ii) one hundred-seven percent (107.0%) of
the Dollar Equivalent of the face amount of all such Letters of Credit
denominated in Foreign Currency, plus, in each case, all interest, fees, and
costs due or to become due in connection therewith (as estimated by Bank in its
good faith business judgment), to secure all of the Obligations relating to such
Letters of Credit.

Any Collateral no longer owned by Borrower pursuant to Section 7.1 shall be free
of all Liens on such Collateral granted to Bank and such Liens shall be deemed
to be released and terminated. At Borrower’s sole cost and expense, Bank shall
promptly provide evidence of such termination and release as Borrower shall
reasonably request by amending any financing statements and all other notices of
Liens previously filed by Bank to release or terminate the Liens on such
Collateral.

4.2 Priority of Security Interest. Borrower represents, warrants, and covenants
that the security interest granted herein is and shall at all times continue to
be a first priority perfected security interest in the Collateral (subject only
to Permitted Liens that are expressly permitted hereunder to have superior
priority to Bank’s Lien under this Agreement), if and to the extent perfection
may be achieved, as pertaining to the Intellectual Property of Borrower, by the
filing of financing statements under the UCC in the applicable jurisdictions and
the



--------------------------------------------------------------------------------

recording of security agreements with the U.S. Copyright Office. If Borrower
shall acquire a commercial tort claim with a value in excess of Two Hundred
Fifty Thousand Dollars ($250,000.00), Borrower shall promptly notify Bank in a
writing signed by Borrower of the general details thereof and grant to Bank in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Bank.

4.3 Authorization to File Financing Statements. Borrower hereby authorizes Bank
to file financing statements, without notice to Borrower, with all appropriate
jurisdictions to perfect or protect Bank’s interest or rights hereunder. Such
financing statements may indicate the Collateral as “all assets of the Debtor”
or words of similar effect, or as being of an equal or lesser scope, or with
greater detail, all in Bank’s discretion.

5 REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1 Due Organization, Authorization; Power and Authority. Each of Borrower and
each of its Subsidiaries is duly existing and in good standing as a Registered
Organization, if applicable, in its jurisdiction of incorporation or formation
and is qualified and licensed to do business and is in good standing in any
jurisdiction in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to have a material adverse effect on Borrower’s business.
In connection with this Agreement, each Borrower has delivered to Bank a
completed certificate signed by such Borrower, entitled “Perfection Certificate”
(individually and collectively, the “Perfection Certificate”). Borrower
represents and warrants to Bank that, except as notified by Borrower to Bank in
writing in accordance with Section 7.2: (a) each Borrower’s exact legal name is
that indicated on the Perfection Certificate and on the signature page hereof;
(b) each Borrower is an organization of the type and is organized in the
jurisdiction set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth each Borrower’s organizational identification
number or accurately states that such Borrower has none; (d) the Perfection
Certificate accurately sets forth each Borrower’s place of business, or, if more
than one, its chief executive office as well as Borrower’s mailing address (if
different than its chief executive office); (e) except as set forth in the
Perfection Certificate, each Borrower (and each of its predecessors) has not, in
the past five (5) years, changed its jurisdiction of formation, organizational
structure or type, or any organizational number assigned by its jurisdiction;
and (f) all other information set forth on the Perfection Certificate pertaining
to Borrower and each of its Subsidiaries is accurate and complete in all
material respects (it being understood and agreed that Borrower may from time to
time update certain information in the Perfection Certificate after the
Effective Date to the extent permitted by one or more specific provisions in
this Agreement). If Borrower is not now a Registered Organization but later
becomes one, Borrower shall promptly notify Bank of such occurrence and provide
Bank with Borrower’s organizational identification number. The execution,
delivery and performance by Borrower of the Loan Documents to which it is a
party have been duly authorized, and do not (i) conflict with any of Borrower’s
organizational documents, (ii) contravene, conflict with, constitute a default
under or violate any material Requirement of Law, (iii) contravene, conflict or
violate any applicable order, writ, judgment, injunction, decree, determination
or award of any Governmental Authority by which Borrower or any of its
Subsidiaries or any of their property or assets may be bound or affected,
(iv) require any action by, filing, registration, or qualification with, or
Governmental Approval from, any Governmental Authority (except such Governmental
Approvals which have already been obtained and are in full force and effect), or
(v) constitute an event of default under any material agreement by which
Borrower is bound, in each of clauses (ii) through (v) above, except as could
not reasonably be expected to have a material adverse effect on Borrower’s
business. Borrower is not in default under any agreement to which it is a party
or by which it is bound in which the default could reasonably be expected to
have a material adverse effect on Borrower’s business.

5.2 Collateral. Borrower has good title to, or valid leasehold interests, or
license to, or has a right to use, has rights in, and the power to transfer each
item of the Collateral upon which it purports to grant a Lien hereunder, free
and clear of any and all Liens except Permitted Liens. Borrower has no deposit
accounts other than the deposit accounts with Bank, the deposit accounts, if
any, described in the Perfection Certificate delivered to Bank in connection
herewith, or of which Borrower has given Bank notice and taken such actions as
are necessary to give Bank a perfected security interest therein. The Accounts
are bona fide, existing obligations of the Account Debtors. No portion of the
Collateral in excess of Five Hundred Thousand Dollars ($500,000.00) in the
aggregate is in the possession of any third party bailee (such as a warehouse)
except as otherwise provided in the Perfection Certificate. None of the
components of the Collateral in excess of Five Hundred Thousand Dollars
($500,000.00) in the aggregate shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2,
other than Inventory and Equipment in transit, in the ordinary course of
Borrower’s business. All Inventory is in all material respects of good and
marketable quality, free from material defects. Borrower is the sole owner of
the Intellectual Property which it owns or purports to own. Each Patent which it
owns



--------------------------------------------------------------------------------

or purports to own and which is material to Borrower’s business is, to the best
of Borrower’s knowledge, valid and enforceable, and no part of the Intellectual
Property which Borrower owns or purports to own and which is material to
Borrower’s business has been judged invalid or unenforceable, in whole or in
part. To the best of Borrower’s knowledge, no claim has been made that any part
of the Intellectual Property violates the rights of any third party except to
the extent such claim would not reasonably be expected to have a material
adverse effect on Borrower’s business. Except as noted on the Perfection
Certificate, Borrower is not a party to, nor is it bound by, any Restricted
License (other than for any commercially available, over-the-counter software).

5.3 Accounts Receivable; Inventory. For any Eligible Account in any Borrowing
Base Certificate, all statements made and all unpaid balances appearing in all
invoices, instruments and other documents evidencing such Eligible Accounts are
and shall be true and correct and all such invoices, instruments and other
documents, and all of Borrower’s Books are genuine and in all respects what they
purport to be. If an Event of Default has occurred and is continuing, Bank may
notify any Account Debtor owing Borrower money of Bank’s security interest in
such funds and verify the amount of such Eligible Account. All sales and other
transactions underlying or giving rise to each Eligible Account shall comply in
all material respects with all applicable laws and governmental rules and
regulations. Borrower has no knowledge of any actual or imminent Insolvency
Proceeding of any Account Debtor whose accounts are Eligible Accounts in any
Borrowing Base Certificate. To the best of Borrower’s knowledge, all signatures
and endorsements on all documents, instruments, and agreements relating to all
Eligible Accounts are genuine, and all such documents, instruments and
agreements are legally enforceable in accordance with their terms. For any item
of Inventory consisting of “Eligible Inventory” in any Borrowing Base
Certificate, such Inventory (a) consists of finished goods, in salable
condition, which is not perishable, returned, consigned, obsolete, not sellable,
damaged, or defective, and is not comprised of demonstrative or custom
inventory, works in progress, packaging or shipping materials, or supplies;
(b) meets all applicable governmental standards having jurisdiction over such
Inventory; (c) has been manufactured in compliance with the Fair Labor Standards
Act; (d) is not subject to any Liens, except the first priority Liens granted or
in favor of Bank under this Agreement or any of the other Loan Documents; and
(e) is located at the locations identified by Borrower in the Perfection
Certificate where it maintains Inventory (or at any location permitted under
Section 7.2).

5.4 Litigation. Except as disclosed in writing to Bank as required by
Section 6.2(j), there are no actions or proceedings pending or, to the knowledge
of the Responsible Officers, threatened in writing by or against Borrower or any
of its Subsidiaries that could reasonably be expected to result in damages or
costs to Borrower or its Subsidiaries in an amount exceeding, individually or in
the aggregate, One Million Dollars ($1,000,000.00).

5.5 Financial Statements; Financial Condition. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations. There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Bank.

5.6 Solvency. The fair salable value (on a going concern basis) of Borrower’s
assets (including goodwill minus disposition costs) exceeds the fair value of
its liabilities; Borrower is not left with unreasonably small capital after the
transactions in this Agreement; and Borrower is able to pay its debts (including
trade debts) as they mature.

5.7 Regulatory Compliance. Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended. Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Borrower has complied in all material respects with
the Federal Fair Labor Standards Act. Neither Borrower nor any of its
Subsidiaries is a “holding company” or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company” as each term is defined and used
in the Public Utility Holding Company Act of 2005. Borrower has not violated any
laws, ordinances or rules, the violation of which could reasonably be expected
to have a material adverse effect on its business. None of Borrower’s or any of
its Subsidiaries’ properties or assets has been used by Borrower or any
Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally. Borrower and each of its Subsidiaries have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all Governmental Authorities that are necessary
to continue their respective businesses as currently conducted, except where the
failure to obtain such consents, approvals and/or authorizations could not
reasonably be expected to have a material adverse effect on Borrower’s business.



--------------------------------------------------------------------------------

5.8 Subsidiaries; Investments. Borrower does not own any stock, partnership
interest or other equity securities except for Permitted Investments.

5.9 Tax Returns and Payments; Pension Contributions. Borrower has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower, except for taxes, assessments, deposits and contributions in an
aggregate amount not exceeding Five Hundred Thousand Dollars ($500,000.00) in
the aggregate. Borrower may defer payment of any contested taxes in an aggregate
amount not to exceed Five Hundred Thousand Dollars ($500,000.00), provided that
Borrower (a) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted and
(b) retains reserves for such taxes on its balance sheet as required by GAAP.
Except as disclosed in writing to Bank, Borrower is unaware of any claims or
adjustments proposed for any of Borrower’s prior tax years which could result in
additional taxes becoming due and payable by Borrower in an aggregate amount in
excess of Five Hundred Thousand Dollars ($500,000.00). Borrower has paid all
amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower in excess of Five Hundred Thousand Dollars ($500,000.00), including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.

5.10 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
to payoff in full the Existing MidCap Loans and as working capital and to fund
its general business requirements and not for personal, family, household or
agricultural purposes.

5.11 Full Disclosure. No written representation, warranty or other written
statement of Borrower in any certificate or written statement given to Bank, as
of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Bank, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading in any material respect when taken as a whole (it
being recognized by Bank that the projections and forecasts provided by Borrower
in good faith and based upon assumptions believed by management of Borrower to
be reasonable in light of the facts known by Borrower at such time are not
viewed as facts and that actual results during the period or periods covered by
such projections and forecasts may differ materially from the projected or
forecasted results).

5.12 Definition of “Knowledge.” For purposes of the Loan Documents, whenever a
representation or warranty is made to Borrower’s knowledge or awareness, to the
“best of” Borrower’s knowledge, or with a similar qualification, knowledge or
awareness means the actual knowledge, after reasonable investigation, of the
Responsible Officers.

6 AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1 Government Compliance.

(a) Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on Borrower’s business or operations. Borrower
shall comply, and have each Subsidiary comply, with all laws, ordinances and
regulations to which it is subject, noncompliance with which could have a
material adverse effect on Borrower’s business.

(b) Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Bank in all of the Collateral. Borrower
shall promptly provide copies of any such Governmental Approvals to Bank upon
request by Bank.

6.2 Financial Statements, Reports, Certificates. Deliver to Bank:

(a) Borrowing Base Reports. Within thirty (30) days after the last day of each
month, (i) aged listings of accounts receivable and accounts payable (by invoice
date) and (ii) perpetual inventory reports for the Inventory valued on a
first-in, first-out basis at the lower of cost or market (in accordance with
GAAP or such other inventory reports as are requested by Bank in its good faith
business judgment (the “Borrowing Base Reports”);



--------------------------------------------------------------------------------

(b) Borrowing Base Certificate. Within thirty (30) days after the last day of
each month and together with the Borrowing Base Reports, a duly completed
Borrowing Base Certificate signed by a Responsible Officer;

(c) Monthly Financial Statements. As soon as available, but no later than thirty
(30) days after the last day of each month, a company prepared consolidated
balance sheet and income statement covering Borrower’s consolidated operations
for such month certified by a Responsible Officer and in a form acceptable to
Bank (the “Monthly Financial Statements”);

(d) Monthly Compliance Certificate. Concurrently with the delivery of the
Monthly Financial Statements, a duly completed Compliance Certificate signed by
a Responsible Officer, certifying that as of the end of such month, Borrower was
in full compliance with all of the terms and conditions of this Agreement as set
forth in the Compliance Certificate, and setting forth calculations showing
compliance with the financial covenants set forth in Section 6.7 and such other
information as Bank shall reasonably request;

(e) Annual Audited Financial Statements. As soon as available, but no later than
one hundred twenty (120) days after the last day of Borrower’s fiscal year,
audited consolidated financial statements prepared in accordance with GAAP
(except as calculations may vary from GAAP pursuant to Section 1 of this
Agreement), consistently applied except as explained in an accompanying letter
or footnotes, together with an unqualified opinion on the financial statements
from Ernst & Young or another independent certified public accounting firm
acceptable to Bank in its reasonable discretion (the “Annual Financial
Statements”);

(f) Annual Compliance Certificate. Concurrently with the delivery of the Annual
Financial Statements, a duly completed Compliance Certificate signed by a
Responsible Officer, certifying that as of the end of such fiscal year, Borrower
was in full compliance with all of the terms and conditions of this Agreement as
set forth in the Compliance Certificate, and setting forth calculations showing
compliance with the financial covenants set forth in Section 6.7 and such other
information as Bank shall reasonably request;

(g) Board-Approved Projections. As soon as available, but no later than thirty
(30) days after the last day of each fiscal year of Borrower, and
contemporaneously with any updates or changes thereto, (i) annual operating
budgets (including, without limitation, quarterly income statements, balance
sheets and cash flow statements) for the current fiscal year of Borrower, and
(ii) annual financial projections for the current fiscal year of Borrower as
approved by the Board, together with any related business forecasts used in the
preparation of such annual financial projections, all prepared in a form
satisfactory to Bank in its reasonable discretion;

(h) [Reserved];

(i) SEC Filings. Within five (5) days of filing, copies of all periodic and
other reports, proxy statements and other materials filed by Borrower with the
SEC, any Governmental Authority succeeding to any or all of the functions of the
SEC or with any national securities exchange, or distributed to its
shareholders, as the case may be. Documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
posts such documents, or provides a link thereto, on Borrower’s website on the
Internet at Borrower’s website address;

(j) Legal Action Notice. A prompt report of any legal actions pending or
threatened in writing against Borrower or any of its Subsidiaries that could
reasonably be expected to result in damages or costs to Borrower or any of its
Subsidiaries of, individually or in the aggregate, One Million Dollars
($1,000,000.00) or more;

(k) Intellectual Property Notice. (i) Concurrently with the delivery of each
Monthly Compliance Certificate and Annual Compliance Certificate, (A) written
notice of any material change in the composition of the Intellectual Property,
(B) written notice of the registration of any Copyright, including any
subsequent ownership right of Borrower in or to any registered Copyright not
shown in the IP Security Agreement, and (C) the registration of any Patent
and/or Trademark, including any subsequent ownership right of Borrower in or to
any Patent and/or Trademark not shown in the IP Security Agreement, and
(ii) prompt written notice of Borrower’s knowledge of an event that could
reasonably be expected to materially and adversely affect the value of the
Intellectual Property;



--------------------------------------------------------------------------------

(l) [Reserved]; and

(m) Governmental Authorities. Within five (5) days after the same are sent or
received, to the extent not prohibited by applicable law, copies of all
correspondence, reports, documents and other filings with any Governmental
Authority regarding compliance with or maintenance of Governmental Approvals or
Requirements of Law or that could reasonably be expected to have a material
effect on any of the Governmental Approvals or otherwise on the operations of
Borrower or any of its Subsidiaries.

6.3 Inventory; Returns. Keep all Inventory in good and marketable condition,
free from material defects (ordinary wear and tear, casualty and condemnation
excepted). Returns and allowances between Borrower and its Account Debtors shall
follow Borrower’s customary practices as they exist at the Effective Date (as
modified from time to time in Borrower’s reasonable business judgment, as
approved by Bank in its reasonable discretion). Borrower must promptly notify
Bank of all returns, recoveries, disputes and claims that involve more than Five
Hundred Thousand Dollars ($500,000.00).

6.4 Taxes; Pensions. Timely file, and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely pay, all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested or otherwise
permitted pursuant to the terms of Section 5.9 hereof, and shall deliver to
Bank, on demand, appropriate certificates attesting to such payments, and pay
all amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms, except as otherwise permitted
pursuant to the terms of Section 5.9 hereof.

6.5 Insurance. Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower’s industry and location and as Bank
may reasonably request. Insurance policies shall be in a form, with companies,
and in amounts that are satisfactory to Bank, it being acknowledged that
Borrower’s and its Subsidiaries’ insurance coverage existing on the Effective
Date is satisfactory to Bank. All property policies shall have a lender’s loss
payable endorsement showing Bank as the sole loss payee and waive subrogation
against Bank and shall provide that the insurer must give Bank at least thirty
(30) days notice (ten (10) days in the case of nonpayment of premium) before
canceling, amending, or declining to renew its policy. All liability policies
shall show, or have endorsements showing, Bank as an additional insured, and all
such policies (or the lender loss payable and additional insured endorsements)
shall provide that the insurer shall give Bank at least thirty (30) days notice
(ten (10) days in the case of nonpayment of premium) before canceling, amending,
or declining to renew its policy. At Bank’s request, Borrower shall deliver
certified copies of policies and evidence of all premium payments. Proceeds
payable under any policy shall, at Bank’s option, be payable to Bank on account
of the Obligations. If Borrower fails to obtain insurance as required under this
Section 6.5 or to pay any amount or furnish any required proof of payment to
third persons and Bank, Bank may make all or part of such payment or obtain such
insurance policies required in this Section 6.5, and take any action under the
policies Bank deems prudent.

6.6 Operating Accounts.

(a) Within ninety (90) days after the Effective Date (“Bank Account Transition
Date”), maintain all of its, and its Subsidiaries and its parent’s primary
depository accounts and operating accounts (other than its lockbox and
collection services accounts) with Bank and Bank’s Affiliates, which accounts
maintained in the name of the Borrower shall represent greater than fifty
percent (50%) of the aggregate dollar value of Borrower’s and its Subsidiaries’
and its parents accounts at all financial institutions. In addition, within one
hundred eighty (180) days after the Effective Date (as such period may be
extended in writing by Bank, in its sole discretion). Borrower shall maintain
its lockbox and collection services accounts at Bank; provided that from the
Bank Account Transition Date through the date such lockbox and collection
services accounts are maintained at Bank, the amounts maintained in such lockbox
and collection services accounts shall be transferred to accounts maintained by
Borrower at Bank by 2:00 p.m. on Friday of each week.

(b) Provide Bank five (5) days prior-written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. For each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Bank’s Lien in such Collateral
Account in accordance with the terms hereunder which Control Agreement may not
be terminated without the prior written consent of Bank. The provisions of the
previous sentence shall not apply to (i) deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s employees and identified to Bank by Borrower as such
(the “Excluded Accounts”), and (ii) other deposit accounts provided the proceeds
held in all such accounts does not exceed Five Hundred Thousand Dollars
($500,000.00) in the aggregate.



--------------------------------------------------------------------------------

6.7 Financial Covenants. Maintain at all times, on a consolidated basis with
respect to Borrower and its Subsidiaries:

(a) Adjusted Quick Ratio. An Adjusted Quick Ratio of at least (i) prior to the
occurrence of the Positive Free Cash Flow Event, 1.00 to 1.00, and (ii) on and
after the occurrence of the Positive Free Cash Flow Event, 0.75 to 1.00, to be
tested as of the last day of each month; and

(b) Free Cash Flow. Free Cash Flow of at least (i) ($2,000,000.00) for each of
the calendar quarters ending March 31, 2012 and June 30, 2012, and
(ii) $2,000,000.00 for each calendar quarter thereafter, to be tested in each
case as of the last day of each calendar quarter.

6.8 Protection and Registration of Intellectual Property Rights.

(a) Use commercially reasonable efforts to (i) protect, defend and maintain the
validity and enforceability of its Intellectual Property, other than
Intellectual Property that in Borrower’s reasonable judgment is not necessary or
material to Borrower’s business; (ii) promptly advise Bank in writing of
material infringements of its Intellectual Property of which Borrower becomes
aware; and (iii) not allow any Intellectual Property material to Borrower’s
business to be abandoned, forfeited or dedicated to the public without Bank’s
written consent.

(b) If Borrower (i) obtains any Patent, registered Trademark, registered
Copyright, registered mask work, or any pending application for any of the
foregoing, as owner, or (ii) applies for any Patent or the registration of any
Trademark, then Borrower shall promptly provide written notice thereof to Bank
and shall for such registered Intellectual Property (excluding any “intent to
use” Trademark applications for which a statement of use has not been filed and
accepted with the U.S. Patent and Trademark Office) and execute such
intellectual property security agreements and other documents and take such
other actions as Bank shall request in its good faith business judgment to
perfect and maintain a first priority perfected security interest in favor of
Bank in such property (if and to the extent perfection may be achieved, as
pertaining to such property, by the filing of financing statements under the UCC
in the applicable jurisdictions and the recording of security agreements with
the U.S. Copyright Office). If Borrower decides to register any Copyrights or
mask works in the United States Copyright Office, Borrower shall: (x) provide
Bank with at least fifteen (15) days prior written notice of Borrower’s intent
to register such Copyrights or mask works together with a copy of the
application it intends to file with the United States Copyright Office
(excluding exhibits thereto); (y) execute an intellectual property security
agreement and such other documents and take such other actions as Bank may
request in its good faith business judgment to perfect and maintain a first
priority perfected security interest in favor of Bank in the Copyrights or mask
works intended to be registered with the United States Copyright Office (if and
to the extent perfection may be achieved, as pertaining to such Copyrights or
mask works, by the filing of financing statements under the UCC in the
applicable jurisdictions and the recording of security agreements with the U.S.
Copyright Office); and (z) record such intellectual property security agreement
with the United States Copyright Office within ten (10) days of filing the
Copyright or mask work application(s) with the United States Copyright Office.
Borrower shall promptly provide to Bank copies of all applications that it files
for Patents or for the registration of Trademarks, Copyrights or mask works,
together with evidence of the recording of the intellectual property security
agreement necessary for Bank to perfect and maintain a first priority perfected
security interest in such property (if and to the extent perfection may be
achieved, as pertaining to such property, by the filing of financing statements
under the UCC in the applicable jurisdictions and the recording of security
agreements with the U.S. Copyright Office).

(c) Provide written notice to Bank within thirty (30) days of entering or
becoming bound by any Restricted License (other than a license for
over-the-counter software that is commercially available to the public).
Borrower shall take such commercially reasonable steps as Bank requests to
obtain the consent of, or waiver by, any person whose consent or waiver is
necessary for (i) any Restricted License to be deemed “Collateral” and for Bank
to have a security interest in it that might otherwise be restricted or
prohibited by law or by the terms of any such Restricted License, whether now
existing or entered into in the future, and (ii) Bank to have the ability in the
event of a liquidation of any Collateral to dispose of such Collateral in
accordance with Bank’s rights and remedies under this Agreement and the other
Loan Documents.

6.9 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower’s books and records
(other than information that is subject to attorney-client privilege or other
information that Borrower is not permitted by statute, regulation or court order
to disclose), to the extent that Bank may deem them reasonably necessary to
prosecute or defend any third-party suit or proceeding instituted by or against
Bank with respect to any Collateral or relating to Borrower.



--------------------------------------------------------------------------------

6.10 Access to Collateral; Books and Records. Allow Bank, or its agents, at
reasonable times, on five (5) Business Day’s notice (provided no notice is
required if an Event of Default has occurred and is continuing), to inspect the
Collateral and audit and copy Borrower’s Books, provided that Borrower shall not
be required to make available to Bank under this Section 6.10 information that
is subject to attorney-client privilege or other information that Borrower is
not permitted by statute, regulation or court order to disclose. Such
inspections or audits shall be conducted no more often than once every twelve
(12) months unless an Event of Default has occurred and is continuing. The
foregoing inspections and audits shall be at Borrower’s expense, and the charge
therefor shall be Eight Hundred Fifty Dollars ($850.00) per person per day (or
such higher amount as shall represent Bank’s then-current standard charge for
the same), plus reasonable out-of-pocket expenses.

6.11 Formation or Acquisition of Subsidiaries. At the time that Borrower or any
Guarantor forms any direct or indirect Subsidiary or acquires any direct or
indirect Subsidiary after the Effective Date, Borrower and such Guarantor shall
(a) cause such new Subsidiary that is either (i) a Domestic Subsidiary or (ii) a
Foreign Subsidiary which has assets with an aggregate value of at least Ten
Million Dollars ($10,000,000.00), to provide to Bank a joinder to this Agreement
to cause such Subsidiary to become a co-borrower or secured Guarantor hereunder,
together with such appropriate security interests, financing statements and/or
Control Agreements, all in form and substance satisfactory to Bank (including
being sufficient to grant Bank a first priority Lien (subject only to Permitted
Liens that are expressly permitted to have superior priority to Bank’s Lien
under this Agreement) in and to the assets of such newly formed or acquired
Subsidiary), (b) provide to Bank appropriate certificates and powers and
financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary, in form and substance satisfactory to Bank;
provided that, in the event such Subsidiary is organized outside the United
States and the aggregate value of such Subsidiary’s assets is less than Ten
Million Dollars ($10,000,000.00), such pledge shall be limited to sixty-five
percent (65.0%) of the outstanding voting interests in such Subsidiary, and
(c) provide to Bank all other documentation in form and substance satisfactory
to Bank, including one or more opinions of counsel satisfactory to Bank, which
in Bank’s sole discretion is appropriate with respect to the execution and
delivery of the applicable documentation referred to above. Any document,
agreement, or instrument executed or issued by any Borrower or Guarantor
pursuant to this Section 6.11 shall be a Loan Document.

6.12 Post-Closing Conditions. On or prior to the date thereof is thirty
(30) days after the Effective Date (as such period may be extended in writing by
Bank, in its sole discretion), (a) the Initial Audit, with results satisfactory
to Bank in its sole discretion, shall occur, (b) Borrower shall use commercially
reasonable efforts to deliver to Bank, in form and substance satisfactory to
Bank in its sole discretion, landlord consents with respect to each of
Borrower’s leased locations executed by Borrower and the landlord of each such
location, (c) Borrower shall deliver to Bank, in form and substance satisfactory
to Bank in its sole discretion, Control Agreements executed by each of UBS and
Bank of America in favor of Bank which provides Bank a first priority perfected
security interest in Borrower’s accounts maintained at each of UBS and Bank of
America, and (d) Borrower shall deliver to Bank, in form and substance
satisfactory to Bank in its sole discretion, a bailee waiver in favor of Bank
with respect to Collateral in possession of DDN Memphis, executed by Borrower
and DDN Memphis.

6.13 Further Assurances. Execute any further instruments and take further action
as Bank reasonably requests to perfect or continue Bank’s Lien in the Collateral
(if and to the extent perfection may be achieved, as pertaining to the
Intellectual Property of Borrower, by the filing of financing statements under
the UCC in the applicable jurisdictions and the recording of security agreements
with the U.S. Copyright Office) or to effect the purposes of this Agreement.

7 NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank’s prior written consent:

7.1 Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of surplus, worn-out or obsolete
Equipment; (c) in connection with Permitted Liens and Permitted Investments;
(d) of exclusive and non-exclusive licenses for the use of the property of
Borrower or its Subsidiaries each in the ordinary course of business;
(e) dispositions of cash and Cash Equivalents in the ordinary course of
business; (f) the discount or write-off of accounts receivable or the sale of
any such account receivables for the purpose of collection to any collection
agency, in each case in the ordinary course of business; (g) leases and
subleases and any terminations thereof in the ordinary course of business and in
amount and in a manner consistent with past practices; (h) abandonment of
Intellectual Property that, in management’s reasonable judgment, is not
necessary or material, in the ordinary course of business; and (i) other
dispositions not to exceed Five Hundred Thousand Dollars ($500,000.00) in the
aggregate per fiscal year.



--------------------------------------------------------------------------------

7.2 Changes in Business, Management, Ownership, or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto or supplemental or complementary
thereto or reasonable extensions thereof; (b) liquidate or dissolve except as
permitted by Section 7.3; or (c) have a change in management such that any Key
Person to ceases to be actively engaged in the management of Borrower if a
replacement (including a person serving in an interim capacity) satisfactory to
Borrower’s Board of Directors is not made within ninety (90) days after such Key
Person’s departure from Borrower. Borrower shall not, without at least thirty
(30) days prior written notice to Bank: (1) add any new offices or business
locations, including warehouses (unless such new offices or business locations
contain less than Ten Thousand Dollars ($10,000.00) in Borrower’s assets or
property) or deliver any portion of the Collateral valued, individually or in
the aggregate, in excess of Twenty Five Thousand Dollars ($25,000.00) to a
bailee at a location other than to a bailee and at a location already disclosed
in the Perfection Certificate, (2) change its jurisdiction of organization,
(3) change its organizational structure or type, (4) change its legal name, or
(5) change any organizational number (if any) assigned by its jurisdiction of
organization. If Borrower intends to deliver any portion of the Collateral
valued, individually or in the aggregate, in excess of Twenty Five Thousand
Dollars ($25,000.00) to a bailee, and Bank and such bailee are not already
parties to a bailee agreement governing both the Collateral and the location to
which Borrower intends to deliver the Collateral, then Borrower will first
receive the written consent of Bank, and such bailee shall execute and deliver a
bailee agreement in form and substance satisfactory to Bank in its sole
discretion.

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person, except for Permitted Acquisitions.
A Subsidiary may merge or consolidate into another Subsidiary or into Borrower.

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of the
Collateral, or assign or convey any right to receive income, including the sale
of any Accounts (except as permitted by Section 7.1), or permit any of its
Subsidiaries to do so, except for Permitted Liens, permit any Collateral not to
be subject to the first priority security interest granted herein (except with
respect to Permitted Liens, if any, that may expressly have superiority to
Bank’s Lien under the terms of this Agreement), or enter into any agreement,
document, instrument or other arrangement (except with or in favor of Bank) with
any Person which directly or indirectly prohibits or has the effect of
prohibiting Borrower or any Subsidiary from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s Intellectual Property, except as is otherwise permitted in
Section 7.1 hereof and the definition of “Permitted Liens” herein.

7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.6(b) hereof.

7.7 Distributions; Investments. (a) Pay any dividends or make any distribution
or payment or redeem, retire or purchase any capital stock, provided, however,
that the following distributions may be made: (i) at any time, dividends may be
paid by any Subsidiary of Borrower to Borrower or among Borrowers, (ii) Borrower
may pay dividends solely in common stock, and (iii) Borrower may make payments
in amounts necessary to permit the repurchase of the stock of former employees,
directors or consultants pursuant to stock repurchase agreements in an amount
not to exceed One Hundred Fifty Thousand Dollars ($150,000.00) in the aggregate
per fiscal year, or (b) directly or indirectly make any Investment other than
Permitted Investments, or permit any of its Subsidiaries to do so.

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt in violation of the applicable
subordination, intercreditor or similar agreement.



--------------------------------------------------------------------------------

7.10 Compliance. Become a company required to be registered as an “investment
company” or a company controlled by an “investment company”, under the
Investment Company Act of 1940, as amended, or undertake as one of its important
activities extending credit to purchase or carry margin stock (as defined in
Regulation U of the Board of Governors of the Federal Reserve System), or use
the proceeds of any Credit Extension for that purpose; fail to meet the minimum
funding requirements of ERISA, permit a Reportable Event or Prohibited
Transaction, as defined in ERISA, to occur; fail to comply with the Federal Fair
Labor Standards Act or violate any other law or regulation, if the violation
could reasonably be expected to have a material adverse effect on Borrower’s
business, or permit any of its Subsidiaries to do so; withdraw or permit any
Subsidiary to withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
present pension, profit sharing and deferred compensation plan which could
reasonably be expected to result in any liability of Borrower, except as
otherwise permitted pursuant to the terms of Section 5.9 hereof, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.

8 EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1 Payment Default. Borrower fails to (a) make any payment of principal on any
Credit Extension on its due date, or (b) pay interest or any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day cure period shall not apply to payments due on the
Revolving Line Maturity Date). During the cure period, the failure to make or
pay any payment specified under clause (a) or (b) hereunder is not an Event of
Default (but no Credit Extension will be required to be made during the cure
period);

8.2 Covenant Default.

(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.4,
6.5, 6.6, 6.7, 6.8(c), 6.10, 6.11 or 6.12, or violates any covenant in
Section 7; or

(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be
required to be made during such cure period). Cure periods provided under this
section shall not apply, among other things, to financial covenants or any other
covenants set forth in clause (a) above;

8.3 [Reserved]

8.4 Attachment; Levy; Restraint on Business.

(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under the control of Borrower (including
a Subsidiary) on deposit or otherwise maintained with Bank or any Bank
Affiliate, or (ii) a notice of lien or levy is filed against any of Borrower’s
assets with a fair market value of Two Hundred Thousand Dollars ($200,000.00) or
more by any government agency, and the same under subclauses (i) and (ii) hereof
are not, within ten (10) days after the occurrence thereof, discharged or stayed
(whether through the posting of a bond or otherwise); provided, however, no
Credit Extensions shall be made during any ten (10) day cure period; or

(b) (i) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting any material part of
its business;

8.5 Insolvency. (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within forty-five (45) days (but no Credit
Extensions shall be made while of any of the conditions described in clause
(a) exist and/or until any Insolvency Proceeding is dismissed);



--------------------------------------------------------------------------------

8.6 Other Agreements. There is, under any agreement to which Borrower is a party
with a third party or parties, (a) any default resulting in a right by such
third party or parties, whether or not exercised, to accelerate the maturity of
any Indebtedness in an amount individually or in the aggregate in excess of Five
Hundred Thousand Dollars ($500,000.00); or (b) a default by Borrower, the result
of which could have a material adverse effect on Borrower’s business;

8.7 Judgments. One or more final judgments, orders, or decrees for the payment
of money in an amount, individually or in the aggregate, of at least Five
Hundred Thousand Dollars ($500,000.00) (not covered by independent third-party
insurance as to which liability has been accepted by such insurance carrier)
shall be rendered against Borrower and the same are not, within twenty (20) days
after the entry thereof, discharged or execution thereof stayed or bonded
pending appeal, or such judgments are not discharged prior to the expiration of
any such stay (provided that no Credit Extensions will be made prior to the
discharge, stay, or bonding of such judgment, order, or decree);

8.8 Misrepresentations. Borrower or any Person acting for Borrower makes any
written representation, warranty, or other written statement with respect to
this Agreement, any Loan Document or in any writing delivered to Bank or to
induce Bank to enter this Agreement or any Loan Document, and such
representation, warranty, or other statement is incorrect in any material
respect when made;

8.9 Subordinated Debt. Any document, instrument, or agreement evidencing the
subordination of any Subordinated Debt shall for any reason be revoked or
invalidated or otherwise cease to be in full force and effect, any Person shall
contest in any manner the validity or enforceability of any such document or
deny that it has any further liability or obligation thereunder, or the
Obligations shall for any reason be subordinated or shall not have the priority
contemplated by this Agreement;

8.10 Guaranty. (a) Any guaranty of any Obligations terminates or ceases for any
reason to be in full force and effect; (b) any Guarantor does not perform any
obligation or covenant under any guaranty of the Obligations; (c) any
circumstance described in Sections 8.4, 8.5, 8.7, or 8.8 occurs with respect to
any Guarantor, (d) the death, liquidation, winding up, or termination of
existence of any Guarantor (except as permitted by Section 7.3); or (e) a
material impairment in the perfection or priority of Bank’s Lien in the
collateral provided by Guarantor or in the value of such collateral; or

8.11 Governmental Approvals. Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and in each of clauses (a) and (b), such decision or such
revocation, rescission, suspension, modification or non-renewal (i) has, or
could reasonably be expected to have, a material adverse effect on Borrower’s
business, or (ii) adversely affects the legal qualifications of Borrower or any
of its Subsidiaries to hold such Governmental Approval in any applicable
jurisdiction and such revocation, rescission, suspension, modification or
non-renewal could reasonably be expected to have a material adverse effect on
Borrower’s business.

9 BANK’S RIGHTS AND REMEDIES

9.1 Rights and Remedies. While an Event of Default occurs and continues Bank
may, without notice or demand, do any or all of the following:

(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);

(b) stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;

(c) for any Letters of Credit, demand that Borrower (i) deposit cash with Bank
in an amount equal to one hundred five percent (102.0%) of the aggregate face
amount of all Letters of Credit remaining undrawn denominated in Dollars and one
hundred eight percent (107.0%) of the Dollar Equivalent of the aggregate face
amount of all Letters of Credit remaining undrawn denominated in Foreign
Currency (plus all interest, fees, and



--------------------------------------------------------------------------------

costs due or to become due in connection therewith (as estimated by Bank in its
good faith business judgment)), to secure all of the Obligations relating to
such Letters of Credit, as collateral security for the repayment of any future
drawings under such Letters of Credit, and Borrower shall forthwith deposit and
pay such amounts, and (ii) pay in advance all letter of credit fees scheduled to
be paid or payable over the remaining term of any Letters of Credit;

(d) terminate any FX Forward Contracts;

(e) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Bank considers advisable, notify any
Person owing Borrower money of Bank’s security interest in such funds, and
verify the amount of such account;

(f) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;

(g) apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;

(h) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;

(i) place a “hold” on any account maintained with Bank and/or deliver a notice
of exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;

(j) demand and receive possession of Borrower’s Books; and

(k) exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).

9.2 Power of Attorney. Borrower hereby irrevocably appoints Bank as its lawful
attorney-in-fact, exercisable only upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors;
(c) settle and adjust disputes and claims about the Accounts directly with
Account Debtors, for amounts and on terms Bank determines reasonable; (d) make,
settle, and adjust all claims under Borrower’s insurance policies; (e) pay,
contest or settle any Lien, charge, encumbrance, security interest, and adverse
claim in or to the Collateral, or any judgment based thereon, or otherwise take
any action to terminate or discharge the same; and (f) transfer the Collateral
into the name of Bank or a third party as the Code permits. Borrower hereby
appoints Bank as its lawful attorney-in-fact to sign Borrower’s name on any
documents necessary to perfect or continue the perfection of Bank’s security
interest in the Collateral regardless of whether an Event of Default has
occurred until all Obligations have been satisfied in full and Bank is under no
further obligation to make Credit Extensions hereunder. Bank’s foregoing
appointment as Borrower’s attorney in fact, and all of Bank’s rights and powers,
coupled with an interest, are irrevocable until all Obligations have been fully
repaid and performed and Bank’s obligation to provide Credit Extensions
terminates.

9.3 Protective Payments. If Borrower fails to obtain the insurance called for by
Section 6.5 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document, Bank may, upon notice to Borrower provided no Event of Default has
occurred and is continuing, obtain such insurance or make such payment, and all
amounts so paid by Bank are Bank Expenses and immediately due and payable,
bearing interest at the then highest rate applicable to the Obligations, and
secured by the Collateral. Bank will make reasonable efforts to provide Borrower
with notice of Bank obtaining such insurance at the time it is obtained or
within a reasonable time thereafter. No payments by Bank are deemed an agreement
to make similar payments in the future or Bank’s waiver of any Event of Default.



--------------------------------------------------------------------------------

9.4 Application of Payments and Proceeds Upon Default. If an Event of Default
has occurred and is continuing, Bank may apply any funds in its possession,
whether from Borrower account balances, payments, proceeds realized as the
result of any collection of Accounts or other disposition of the Collateral, or
otherwise, to the Obligations in such order as Bank shall determine in its sole
discretion. Any surplus shall be paid to Borrower or other Persons legally
entitled thereto; Borrower shall remain liable to Bank for any deficiency. If
Bank, in its good faith business judgment, directly or indirectly enters into a
deferred payment or other credit transaction with any purchaser at any sale of
Collateral, Bank shall have the option, exercisable at any time, of either
reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Bank of
cash therefor.

9.5 Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for:
(a) the safekeeping of the Collateral; (b) any loss or damage to the Collateral;
(c) any diminution in the value of the Collateral; or (d) any act or default of
any carrier, warehouseman, bailee, or other Person, except in each case as a
result of Bank’s gross negligence or willful misconduct. As between Bank and
Borrower, Borrower bears all risk of loss, damage or destruction of the
Collateral, except as a result of Bank’s gross negligence or willful misconduct.

9.6 No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. Bank’s rights and remedies under this Agreement and the other
Loan Documents are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election and shall not preclude Bank from exercising any other remedy under this
Agreement or other remedy available at law or in equity, and Bank’s waiver of
any Event of Default is not a continuing waiver. Bank’s delay in exercising any
remedy is not a waiver, election, or acquiescence.

9.7 Demand Waiver. Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.

9.8 Borrower Liability. Each Borrower may, acting singly, request Credit
Extensions hereunder if available. Each Borrower hereby appoints the other as
agent for the other for all purposes hereunder, including with respect to
requesting Credit Extensions hereunder. Each Borrower hereunder shall be jointly
and severally obligated to repay all Credit Extensions made hereunder,
regardless of which Borrower actually receives or previously received said
Credit Extension, as if each Borrower hereunder directly received all Credit
Extensions. Each Borrower waives (a) any suretyship defenses available to it
under the Code or any other applicable law, and (b) any right to require Bank
to: (i) proceed against any Borrower or any other person; (ii) proceed against
or exhaust any security; or (iii) pursue any other remedy. Bank may exercise or
not exercise any right or remedy it has against any Borrower or any security it
holds (including the right to foreclose by judicial or non-judicial sale)
without affecting any Borrower’s liability. Notwithstanding any other provision
of this Agreement or other related document, each Borrower irrevocably waives
all rights that it may have at law or in equity (including, without limitation,
any law subrogating Borrower to the rights of Bank under this Agreement) to seek
contribution, indemnification or any other form of reimbursement from any other
Borrower, or any other Person now or hereafter primarily or secondarily liable
for any of the Obligations, for any payment made by Borrower with respect to the
Obligations in connection with this Agreement or otherwise and all rights that
it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by Borrower with respect to the
Obligations in connection with this Agreement or otherwise. Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section shall be null and void. If any payment is made to a Borrower
in contravention of this Section, such Borrower shall hold such payment in trust
for Bank and such payment shall be promptly delivered to Bank for application to
the Obligations, whether matured or unmatured.

10 NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight



--------------------------------------------------------------------------------

courier with all charges prepaid; or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address, facsimile number, or email address indicated below. Bank or
Borrower may change its mailing or electronic mail address or facsimile number
by giving the other party written notice thereof in accordance with the terms of
this Section 10.

 

If to Borrower:    Sagent Pharmaceuticals, Inc.    Sagent Pharmaceuticals   
1901 North Roselle Road,    Suite 700 Schaumburg, IL 60195    Attn: Jonathon
Singer    Fax: (847) 908-1805    Email: jsinger@sagentpharma.com With a copy to:
   Kirkland & Ellis LLP    300 N. LaSalle    Chicago, IL 60654    Attn: Linda K.
Myers, P.C.    Fax: (312) 862-2200    Email: lmyers@kirkland.com If to Bank:   
Silicon Valley Bank    230 West Monroe, Suite 720    Chicago, Illinois 60606   
Attn: Mr. Jesse Meyer    Fax: (312) 704-1523    Email: jmeyer@svb.com with a
copy to:    Riemer & Braunstein LLP    Three Center Plaza    Boston,
Massachusetts 02108    Attn: David A. Ephraim, Esquire    Fax: (617) 692-3455   
Email: dephraim@riemerlaw.com

11 CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

Illinois law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Chicago, Illinois; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank. Borrower and Bank expressly
submit and consent in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower and Bank hereby waive any objection
that it may have based upon lack of personal jurisdiction, improper venue, or
forum non conveniens and hereby consent to the granting of such legal or
equitable relief as is deemed appropriate by such court. Borrower and Bank
hereby waive personal service of the summons, complaints, and other process
issued in such action or suit and agree that service of such summons,
complaints, and other process may be made by registered or certified mail
addressed to Borrower or Bank, as applicable, at the address set forth in
Section 10 of this Agreement and that service so made shall be deemed completed
upon the earlier to occur of Borrower’s or Bank’s, as applicable, actual receipt
thereof or three (3) days after deposit in the U.S. mails, proper postage
prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY TRANSACTION CONTEMPLATED
THEREBY, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.



--------------------------------------------------------------------------------

12 GENERAL PROVISIONS

12.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents.

12.2 Indemnification. Borrower agrees to indemnify, defend and hold Bank and its
directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against: (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (b) all losses or
documented, out-of-pocket expenses (including Bank Expenses) in any way
suffered, incurred, or paid by such Indemnified Person as a result of, following
from, consequential to, or arising from transactions between Bank and Borrower
contemplated by the Loan Documents (including reasonable, documented attorneys’
fees and out-of-pocket expenses), except for Claims and/or losses directly
caused by such Indemnified Person’s gross negligence or willful misconduct.

12.3 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

12.4 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.5 Correction of Loan Documents. Bank may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties.

12.6 Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.

12.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

12.8 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied. Without limiting the foregoing,
except as otherwise provided in Section 4.1, the grant of security interest by
Borrower in Section 4.1 shall survive until the termination of all Bank Services
Agreements. The obligation of Borrower in Section 12.2 to indemnify Bank shall
survive until the statute of limitations with respect to such claim or cause of
action shall have run.

12.9 Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, and shall not disclose such confidential information to any Person,
except as permitted in this Section 12.9. Disclosure of information may be made:
(a) to Bank’s Subsidiaries or Affiliates (such Subsidiaries and Affiliates,
together with Bank, collectively, “Bank Entities”) which agree to maintain such
information confidential; (b) to prospective transferees or purchasers of any
interest in the Credit Extensions (provided, however, that any prospective
transferee or purchaser shall have entered into an agreement containing
provisions substantially the same as this Section); (c) as required by law,
regulation, subpoena, or other order; (d) to Bank’s regulators or as otherwise
required in connection with Bank’s examination or audit; (e) as Bank considers
appropriate in exercising remedies under the Loan Documents; and (f) to
third-party service providers of Bank so long as such service providers have
executed a confidentiality agreement with Bank with terms no less restrictive
than those contained herein. Confidential information does not include
information that is either: (i) in



--------------------------------------------------------------------------------

the public domain or in Bank’s possession when disclosed to Bank, or becomes
part of the public domain after disclosure to Bank through no fault of Bank; or
(ii) disclosed to Bank by a third party if Bank does not know that the third
party is prohibited from disclosing the information.

Bank Entities may use the confidential information for reporting purposes and
the development and distribution of databases and market analyses so long as
such confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly permitted by Borrower. The provisions of the
immediately preceding sentence shall survive the termination of this Agreement.

12.10 Right of Set Off. Borrower hereby grants to Bank, a lien, security
interest and right of set off as security for all Obligations to Bank, whether
now existing or hereafter arising upon and against all deposits, credits, (other
than Excluded Accounts) collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Bank (including a Bank subsidiary) or in transit to any of them. At
any time after the occurrence and during the continuance of an Event of Default,
without demand or notice, Bank may set off the same or any part thereof and
apply the same to any liability or obligation of Borrower even though unmatured
and regardless of the adequacy of any other collateral securing the Obligations.
ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH
RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY (OTHER THAN EXCLUDED ACCOUNTS) OF BORROWER ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

12.11 Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

12.12 Captions. The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.

12.13 Construction of Agreement. The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.

12.14 Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.

12.15 Third Parties. Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

12.16 Commitment Reduction. Borrower may permanently reduce the Revolving Line
upon at least three (3) Business Days prior written notice to Bank (or such
lesser time as Bank may agree), which notice shall specify the amount of the
reduction. Each reduction shall be in a minimum amount of Five Million Dollars
($5,000,000.00) or an increment of One Million Dollars ($1,000,000.00).

12.17 Termination Prior to Maturity Date. This Agreement may be terminated prior
to the Revolving Line Maturity Date (a) by Borrower, effective three
(3) Business Days after written notice of termination is given to Bank and all
outstanding Obligations are repaid and satisfied in full, and (b) by Bank upon
the occurrence, and during the continuation, of an Event of Default (the “Early
Termination Event”).

12.18 Deferral of Fees. Notwithstanding the terms of the Existing MidCap
Revolving Line Agreement or the Existing Midcap Term Loan Agreement, the
Deferred Termination Fee owing to Bank upon the termination of such agreements
shall be immediately due and payable by Borrower to Bank upon the occurrence of
an Early Termination Event. Borrower shall pay the Deferred Termination Fee to
Bank in connection with the payoff of the Existing Midcap Loans, and Bank shall,
within five (5) Business Days thereafter, return the Deferred Termination Fee to
Borrower provided that no Early Termination Event has occurred.



--------------------------------------------------------------------------------

12.19 Lender Register and Participations.

(a) In the event of a sale by a Lender of a participation to a Participant,
(i) such Lender’s obligations hereunder shall remain unchanged for all purposes,
(ii) Borrower shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations hereunder, and (iii) all
amounts payable by Borrower shall be determined as if such Lender had not sold
such participation and shall be paid directly to such Lender.

(b) Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of Borrower, maintain (or cause to be maintained) a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in any
Credit Extension or any other Obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Credit Extension or any other Obligations under the Loan Documents) to any
Person except to the extent that such disclosure is absolutely necessary to
establish that the Revolving Line and any other Obligation under the Loan
Documents is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, Borrower shall have no responsibility for maintaining a Participant
Register.

(c) Bank, as non-fiduciary agent of Borrower, shall maintain at one of its
offices a copy of each assignment agreement delivered to it and a register for
the recordation of the names and addresses of Bank and each other Lender, and
the principal amount (and interest thereon) of the portion of any Credit
Extension or any other Obligations under the Loan Documents owing to each Lender
pursuant to the terms hereof from time to time (the “Lender Register”). The
entries in the Register shall be conclusive, and Bank, Borrower and each Lender
may treat each person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by Borrower and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

13 DEFINITIONS

13.1 Definitions. As used in the Loan Documents, the word “shall” is mandatory,
the word “may” is permissive, the word “or” is not exclusive, the words
“includes” and “including” are not limiting, the singular includes the plural,
and numbers denoting amounts that are set off in brackets are negative. As used
in this Agreement, the following capitalized terms have the following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Additional Costs” is defined in Section 3.7(b) hereof.

“Adjusted Quick Ratio” is a ratio of (a) Quick Assets to (b) (i) Current
Liabilities minus (ii) the current portion of Deferred Revenue.

“Advance” or “Advances” means an advance (or advances) under the Revolving Line.

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Annual Financial Statements” is defined in Section 6.2(e).



--------------------------------------------------------------------------------

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the outstanding principal
balance of any Advances.

“Bank” is defined in the preamble hereof.

“Bank Account Transition Date” is defined in Section 6.6(a).

“Bank Entities” is defined in Section 12.9.

“Bank Expenses” are all audit fees and documented, out-of-pocket expenses,
costs, and expenses (including reasonable and documented attorneys’ fees and
out-of-pocket expenses) for preparing, amending, negotiating, administering,
defending and enforcing the Loan Documents (including, without limitation, those
incurred in connection with appeals or Insolvency Proceedings) or otherwise
incurred with respect to Borrower.

“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

“Bank Services Agreement” is defined in the definition of “Bank Services” set
forth in this Section 13.1.

“Bank’s Parent” is defined in Section 3.7(c).

“Base Rate” is the greater of: (a) the Prime Rate, and (b) the Federal Funds
Rate plus one half of one percent (0.50%).

“Base Rate Loan” means an Advance that bears interest at the Base Rate.

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Base” is (a) eighty-five percent (85.0%) of Eligible Accounts, plus
(b) the lesser of (i) thirty percent (30.0%) of the value of Borrower’s Eligible
Inventory (valued at the lower of cost or wholesale fair market value) or
(ii) Six Million Five Hundred Thousand Dollars ($6,500,000.00), plus (c) the
lesser of (i) fifty percent (50%) of aggregate unrestricted and unencumbered
cash of Borrower maintained at Bank, and (ii) Ten Million Dollars
($10,000,000.00), in each case (with respect to (a), (b) and (c) above) as
reasonably determined by Bank from Borrower’s most recent Borrowing Base
Certificate; provided, however, that upon notice to and consultation with
Borrower, Bank may decrease the foregoing amounts or percentages in its
reasonable good faith business judgment based on events, conditions,
contingencies, or risks which, as determined by Bank, may adversely affect
Collateral, and provided further that any assets or property acquired by
Borrower in connection with a Permitted Acquisition shall not be included in the
calculation of the Borrowing Base until Bank has performed an inspection of such
assets and property, with results satisfactory to Bank in its sole and absolute
discretion.

“Borrowing Base Certificate” is that certain certificate in the form attached
hereto as Exhibit E.

“Borrowing Base Report” is defined in Section 6.2(a).

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to Bank
approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
Secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the resolutions then in
full force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Loan Documents to which it is a party, (c) the
name(s) of the Person(s) authorized to execute the Loan Documents on behalf of
such Person, together with a sample of the true signature(s) of such Person(s),
and (d) that Bank may conclusively rely on such certificate unless and until
such Person shall have delivered to Bank a further certificate canceling or
amending such prior certificate.



--------------------------------------------------------------------------------

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed, except that if any determination of a “Business Day” shall relate to
a Eurodollar Loan, the term “Business Day” shall also mean a day on which
dealings are carried on in the London interbank market.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95.0%) of the assets of which constitute
Cash Equivalents of the kinds described in clauses (a) through (c) of this
definition.

“Claims” is defined in Section 12.2.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of Illinois; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of Illinois, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit F.

“Consolidated Capital Expenditures” means, as calculated on a consolidated basis
for Borrower and its Subsidiaries for any period of measurement, expenditures
that are capital expenditures as determined in accordance with GAAP, whether
such expenditures are paid in cash or financed.

“Consolidated EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus
(c) to the extent deducted in the calculation of Net Income, depreciation
expense and amortization expense, plus (d) income tax expense, plus (e) to the
extent deducted from Net Income, (i) non-cash stock compensation expense and
other reasonable add-backs for non-cash items or non-cash losses in joint
ventures, in each case for which Borrower has provided written details to Bank
and which have been approved by Bank in writing in its sole and absolute
discretion on a case-by-case basis, and (ii) transaction fees, costs and
expenses, including legal expenses, in an aggregate amount not exceeding Two
Million Dollars ($2,000,000.00) incurred in connection with the execution and
delivery of this Agreement and for retirement and termination of the Existing
MidCap Loans.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.



--------------------------------------------------------------------------------

“Continuation Date” means any date on which Borrower elects to continue a
Eurodollar Loan into another Interest Period.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

“Conversion Date” means any date on which Borrower elects to convert a Base Rate
Loan to a Eurodollar Loan or a Eurodollar Loan to a Base Rate Loan.

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

“Credit Extension” is any Advance or any other extension of credit by Bank for
Borrower’s benefit.

“Current Liabilities” are all obligations and liabilities of Borrower to Bank,
plus, without duplication, the aggregate amount of Borrower’s Total Liabilities
that mature within one (1) year.

“Default” means any event set forth in Section 8 which with notice or passage of
time or both, in each case as set forth in such Section, would constitute an
Event of Default.

“Default Rate” is defined in Section 2.3(b).

“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

“Deferred Termination Fee” is One Million Fifty Thousand Dollars
($1,050,000.00).

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is Borrower’s deposit account, account number
            _ with respect to Sagent Delaware and account number 3300854187 with
respect to Sagent Wyoming, each maintained with Bank.

“Designated Wholesaler” means, individually and collectively, the following
Account Debtors: Cardinal Health, McKesson Corporation and AmerisourceBergen
Drug Corporation: provided that no such Account Debtor shall be a “Designated
Wholesaler” unless such Account Debtor’s corporate securities are rated at least
BB by Standard & Poor’s Ratings Service and Fitch Ratings and Ba2 by Moody’s
Investors Services, Inc.

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

“Domestic Subsidiary” means a subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

“Early Termination Event” is defined in Section 12.17.

“Effective Date” is defined in the preamble hereof.

“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3. Bank reserves the right at any time after the Effective



--------------------------------------------------------------------------------

Date upon no less than five (5) Business Days’ written notice to Borrower, to
adjust any of the criteria set forth below and to establish new criteria in its
good faith and reasonable business judgment. Unless Bank otherwise agrees in
writing, Eligible Accounts shall not include:

(a) Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;

(b) Accounts that the Account Debtor has not paid within ninety (90) days of
invoice date regardless of invoice payment period terms;

(c) Accounts with credit balances over ninety (90) days from invoice date;

(d) Accounts owing from an Account Debtor, fifty percent (50%) or more of whose
Accounts have not been paid within ninety (90) days of invoice date;

(e) Accounts owing from an Account Debtor which does not have its principal
place of business in the United States, Puerto Rico or Canada;

(f) Accounts billed and/or payable outside of the United States, Puerto Rico or
Canada (sometimes called foreign invoiced accounts);

(g) Accounts owing from an Account Debtor to the extent that Borrower is
indebted or obligated in any manner to the Account Debtor (as creditor, lessor,
supplier or otherwise—sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts);

(h) Accounts owing from an Account Debtor which is a United States government
entity or any department, agency, or instrumentality thereof unless Borrower has
assigned its payment rights to Bank and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;

(i) Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
or other terms if Account Debtor’s payment may be conditional;

(j) Accounts owing from an Account Debtor where goods or services have not yet
been rendered to the Account Debtor (sometimes called memo billings or
pre-billings);

(k) Accounts subject to contractual arrangements between Borrower and an Account
Debtor where payments shall be scheduled or due according to completion or
fulfillment requirements where the Account Debtor has a right of offset for
damages suffered as a result of Borrower’s failure to perform in accordance with
the contract (sometimes called contracts accounts receivable, progress billings,
milestone billings, or fulfillment contracts);

(l) Accounts owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of Borrower’s complete
performance (but only to the extent of the amount withheld; sometimes called
retainage billings);

(m) Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;

(n) Accounts owing from an Account Debtor that has been invoiced for goods that
have not been shipped to the Account Debtor unless Bank, Borrower, and the
Account Debtor have entered into an agreement acceptable to Bank in its sole
discretion wherein the Account Debtor acknowledges that (i) it has title to and
has ownership of the goods wherever located, (ii) a bona fide sale of the goods
has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower (sometimes called “bill and hold” accounts);

(o) Accounts for which the Account Debtor has not been invoiced;

(p) Accounts that represent non-trade receivables or that are derived by means
other than in the ordinary course of Borrower’s business;

(q) Accounts for which Borrower has permitted Account Debtor’s payment to extend
beyond 90 days;

(r) Accounts arising from chargebacks or other payment deductions taken by an
Account Debtor;



--------------------------------------------------------------------------------

(s) Accounts arising from product returns and/or exchanges (sometimes called
“warranty” or “RMA” accounts);

(t) Accounts in which the Account Debtor disputes liability or makes any claim
(but only up to the disputed or claimed amount), or if the Account Debtor is
subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business;

(u) Accounts owing from an Account Debtor with respect to which Borrower has
received Deferred Revenue (but only to the extent of such Deferred Revenue);

(v) Accounts owing from an Account Debtor, including Affiliates, whose total
obligations to Borrower exceed twenty-five percent (25.0%) of all Accounts, or,
with respect to an Account Debtor that is a Designated Wholesaler, forty percent
(40.0%), for the amounts that exceed that percentage, unless Bank approves in
writing; and

(w) Accounts for which Bank in its good faith business determines collection to
be doubtful, including, without limitation, accounts represented by “refreshed”
or “recycled” invoices.

“Eligible Inventory” means Inventory that: (a) meets all of Borrower’s
representations and warranties in Section 5.3, (b) is in Borrower’s possession
or is subject to a bailee waiver executed in favor of Bank, in form and
substance satisfactory to Bank in its sole discretion, and (c) is otherwise
reasonably acceptable to Bank in all respects.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes, without limitation, all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Eurodollar Base Rate” is, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined by reference to
the British Bankers’ Association Interest Settlement Rates for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 A.M.
(London, England time) two (2) Business Days prior to the beginning of such
Interest Period (as set forth by Bloomberg Information Service or any successor
thereto or any other service selected by Bank which has been nominated by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying such rates). In the event that the rate per annum referenced in
(b) in the preceding sentence is not available, the rate per annum in (b) in the
preceding sentence shall be determined by reference to the rate per annum equal
to the offered quotation rate to first class banks in the London interbank
market by Bank for deposits (for delivery on the first day of the relevant
Interest Period) in Dollars of amounts in same day funds comparable to the
principal amount of the applicable Loan of Bank, for which the Eurodollar Base
Rate is then being determined with maturities comparable to such period as of
approximately 11:00 A.M. (London, England time) two (2) Business Days prior to
the beginning of such Interest Period.

“Eurodollar Loan” is an Advance that bears interest based at the Eurodollar
Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

Eurodollar Rate =     Eurodollar Base Rate    1.00 - Reserve Requirements

“Eurodollar Tranche” is the collective reference to Eurodollar Loans under the
Revolving Line, the then current Interest Periods with respect to all of which
begin on the same date and end on the same later date (whether or not such Loans
shall originally have been made on the same day).

“Event of Default” is defined in Section 8.

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

“Excluded Accounts” is defined in Section 6.6(b).



--------------------------------------------------------------------------------

“Excluded Taxes” is defined in Section 3.8/

“Existing MidCap Revolving Line Agreement” is that certain Loan and Security
Agreement dated as of June 16, 2009, among MidCap Funding I, LLC, Borrower and
Bank, as amended, supplemented, restated or otherwise modified from time to
time.

“Existing MidCap Term Loan Agreement” is that certain Loan and Security
Agreement dated as of March 8, 2011, among MidCap Funding III, LLC, Borrower and
Bank, as amended, supplemented, restated or otherwise modified from time to
time.

“Existing Mid Cap Loans” are, collectively, the loan arrangements evidenced by
the Existing MidCap Revolving Line Agreement and the Existing MidCap Term Loan
Agreement.

“FATCA” means Sections 1471 through 1474 of the Tax Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
to Sections 1471 through 1474 of the Tax Code as of the date of this Agreement),
and any current or future regulations or official interpretations thereof
(including any revenue ruling, revenue procedure, notice or similar guidance
issued by the IRS thereunder as a precondition to relief or exemption from taxes
under such provisions).

“Federal Funds Rate” is, for any day, the rate per annum equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank on such day on
such transactions as determined by Bank.

“Foreign Currency” means lawful money of a country other than the United States.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Free Cash Flow” means, for any period of measurement, Consolidated EBITDA for
such period, minus the sum, without duplication, of the following:
(a) non-financed Consolidated Capital Expenditures, plus (b) any capitalized
expenses, including, without limitation, those related to research and
development and capitalized software development costs.

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.

“FX Forward Contract” is any foreign exchange contract by and between Borrower
and Bank under which Borrower commits to purchase from or sell to Bank a
specific amount of Foreign Currency on a specified date.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.



--------------------------------------------------------------------------------

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Guarantor” is any present or future guarantor of the Obligations.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

“Indemnified Person” is defined in Section 12.2.

“Initial Audit” is Bank’s inspection of Borrower’s Accounts, Borrower’s
Inventory, the Collateral, and Borrower’s Books, with results satisfactory to
Bank in its sole and absolute discretion.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following:

(a) its Copyrights, Trademarks and Patents;

(b) any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;

(c) any and all source code;

(d) any and all design rights which may be available to a Borrower;

(e) any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
intellectual property rights identified above; and

(f) all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash), net of interest income, determined in accordance with GAAP for the
relevant period ending on such date, including, in any event, interest expense,
net of interest income, with respect to any Credit Extension and other
Indebtedness of Borrower and its Subsidiaries, including, without limitation or
duplication, all commissions, discounts, or related amortization and other fees
and charges or income with respect to letters of credit and bankers’ acceptance
financing and the net costs or net income associated with interest rate swap,
cap, and similar arrangements, and the interest portion of any deferred payment
obligation (including leases of all types).

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, (i) the
last day of each Interest Period applicable to such Eurodollar Loan, and (ii) as
to any Eurodollar Loan having an Interest Period longer than three (3) months,
each day that is three (3) months, or a whole multiple thereof, after the first
day of such Interest Period, and (b) with respect any Base Rate Loan, (i) the
last day of each month (or, if the last day of the month does not fall on a
Business Day, then on the first Business Day following such date), and (ii) each
date such Base Rate Loan is converted into a Eurodollar Loan to the extent of
the amount converted to a Eurodollar Loan.

“Interest Period” means, as to any Eurodollar Loan, the period commencing on the
date of such Eurodollar Loan, or on the date on which a Base Rate Loan is
converted into a Eurodollar Loan or an existing Eurodollar Loan is continued as
a Eurodollar Loan, and ending on the date that is one (1), two (2), three (3),
or six (6) months thereafter, in each case as Borrower may elect in the
applicable Notice of Borrowing or Notice of Conversion/Continuation; provided,
however, that (a) no Interest Period with respect to any Eurodollar Loan shall
end later than the Revolving Line Maturity Date, (b) as to any Eurodollar Loan
having an Interest Period longer than three (3) months, each day that is three
(3) months, or a whole multiple thereof, after the first day of such Interest



--------------------------------------------------------------------------------

Period shall be an Interest Payment Date, (c) the last day of an Interest Period
shall be determined in accordance with the practices of the LIBOR interbank
market as from time to time in effect, (d) if any Interest Period would
otherwise end on a day that is not a Business Day, that Interest Period shall be
extended to the following Business Day unless, in the case of a Eurodollar Loan,
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day, (e) any Interest Period pertaining to a Eurodollar Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period, and (f) interest shall accrue from and include the
first Business Day of an Interest Period but exclude the last Business Day of
such Interest Period.

“Interest Rate Determination Date” means each date for calculating the
Eurodollar Rate for purposes of determining the interest rate in respect of an
Interest Period. The Interest Rate Determination Date shall be the second
Business Day prior to the first day of the related Interest Period for a
Eurodollar Loan.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“IP Agreement” is that certain Intellectual Property Security Agreement executed
and delivered by Borrower to Bank dated as of the Effective Date.

“Key Person” is any of Borrower’s Chief Executive Officer and Chief Financial
Officer, who are, as of the Effective Date, Jeff Yordon and Jonathon Singer,
respectively.

“Lender” is, collectively, Bank, each Person that is an assignee of Bank’s
interest in this Agreement pursuant to Section 12.1, and their respective
successors and assignees.

“Lender Register” is defined in Section 12.19.

“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity or
similar agreement.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan” is any Eurodollar Loan or Base Rate Loan.

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the IP Agreement, any Bank Services Agreement, any note, or notes or guaranties
executed by Borrower, and any other present or future agreement between Borrower
and/or for the benefit of Bank, all as amended, restated, or otherwise modified.

“MidCap” is, collectively, MidCap Funding III, LLC, a Delaware limited liability
company, and MidCap Funding I, LLC, a Delaware limited liability company.

“Monthly Financial Statements” is defined in Section 6.2(c).

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.

“Notice of Borrowing” means a notice given by Borrower to Bank substantially in
the form of Exhibit C, with appropriate insertions.

“Notice of Conversion/Continuation” means a notice given by Borrower to Bank
substantially in the form of Exhibit D, with appropriate insertions.



--------------------------------------------------------------------------------

“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, Bank Expenses, and other amounts Borrower owes Bank now or later,
whether under this Agreement, the other Loan Documents, or otherwise, including,
without limitation, any interest accruing after Insolvency Proceedings begin and
debts, liabilities, or obligations of Borrower assigned to Bank, and the
performance of Borrower’s duties under the Loan Documents.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than thirty (30) days prior to the Effective Date, and,
(a) if such Person is a corporation, its bylaws in current form, (b) if such
Person is a limited liability company, its limited liability company agreement
(or similar agreement), and (c) if such Person is a partnership, its partnership
agreement (or similar agreement), each of the foregoing with all current
amendments or modifications thereto.

“Participant” shall mean any Person that owns rights of participation in an
interest of a Lender hereunder, to the extent permitted pursuant to Sections
12.1 and 12.19.

“Participant Register” is defined in Section 12.19.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Payment/Advance Form” is that certain form attached hereto as Exhibit B.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Acquired Indebtedness” is One Million Dollars ($1,000,000.00).

“Permitted Acquisition” is any acquisition by Borrower of all or the majority
the capital stock, or substantially all of the assets, of any Person, (or any
division, product line and/or business operated by any Person) in which the
total compensation payable by Borrower and its Subsidiaries shall not exceed
Fifty Million Dollars ($50,000,000.00) with respect to any single acquisition
and complies with the following criteria:

(a) no Event of Default exists or would result from such acquisition;

(b) the Person, division, product line or line of business acquired in such
acquisition shall be in the same or substantially similar line of business as
Borrower or supplemental or complementary thereto or reasonably related thereto
or reasonable extensions thereof;

(c) Bank shall have received at least five (5) Business Days prior written
notice of the closing date for such acquisition (together with a description of
the proposed acquisition or purchase, all diligence materials (including,
without limitation, a certificate of a Responsible Officer, in form and
substance reasonably satisfactory to Bank certifying that, as of the date
thereof, the proposed purchase or acquisition is in compliance with Section 7.3
hereof and accompanied by calculations in support thereof) and other documents
and information reasonably requested by Bank, each of which shall be in form and
substance reasonably satisfactory to Bank);

(d) Borrower remains a surviving legal entity after such acquisition;

(e) no Indebtedness or Liens are assumed in connection with such acquisition,
except Permitted Acquired Indebtedness;

(f) any Person that is acquired and remains a separate legal entity shall, at
Bank’s option, become a borrower pursuant to the terms hereunder (including,
without limitation, Section 6.11) and documentation required by Bank in its sole
discretion;

(g) such acquisition is non-hostile in nature;

(h) the sum of (i) the Availability Amount, plus (ii) without duplication of
amounts represented in Availability Amount, Borrower’s consolidated unrestricted
and unencumbered cash maintained at Bank or in accounts at another financial
institution, provided that any such account maintained at another financial
institution is subject to a Control Agreement which is satisfactory to Bank in
its sole discretion, and which provides



--------------------------------------------------------------------------------

Bank a first priority perfected security interest in such account (less the
amount of unrestricted and unencumbered cash used in the calculation of the
Availability Amount), after giving effect to such acquisition, is at least
Twenty-Five Million Dollars ($25,000,000.00); and

(i) Borrower has provided Bank with written confirmation, supported by
reasonably detailed calculations, that on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to such
acquisition), Borrower would be in compliance with the financial covenants
contained in Section 6.7, both immediately prior to and immediately after the
consummation of such acquisition.

“Permitted Indebtedness” is:

(a) Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents;

(b) Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;

(c) Subordinated Debt;

(d) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(e) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(f) Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder;

(g) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (f) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be;

(h) Indebtedness of Borrower arising from the honoring by a bank or financial
institution of a check, draft or similar instrument inadvertently drawn by such
Borrower in the ordinary course of business, against insufficient funds, so long
as such Indebtedness is repaid within five (5) Business Days;

(i) Permitted Acquired Indebtedness;

(j) reimbursement obligations under letters of credit not to exceed Five Hundred
Thousand Dollars ($500,000.00) at any one time outstanding; and

(j) other Indebtedness in an aggregate principal amount not to exceed Five
Hundred Thousand Dollars ($500,000.00) at any one time outstanding.

“Permitted Investments” are:

(a) Investments (including, without limitation, Subsidiaries, Sagent Strides and
Kanghong Sagent (Chengdu) Pharmaceuticals Co., Ltd.) existing on the Effective
Date and shown on the Perfection Certificate; and

(b) Investments consisting of Cash Equivalents and any similar short term
Investments permitted by Borrower’s and its Subsidiary’s investment policies, as
amended from time to time, provided that such investment policies (and any such
amendment thereto) have been approved by Bank;

(c) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts with, customers and suppliers, in each case
in the ordinary course of business;

(d) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not affiliates, in
the ordinary course of business, in an aggregate amount not to exceed Five
Hundred Thousand Dollars ($500,000.00), provided that this subpart shall not
apply to Investments of Borrower in any Subsidiary;

(e) joint ventures or strategic alliances in the ordinary course of Borrower’s
or its Subsidiaries’ business in an aggregate amount not to exceed Twenty-Five
Million Dollars ($25,000,000.00) during the term of this



--------------------------------------------------------------------------------

Agreement, provided that at the time of any Investment in such a joint venture
or strategic alliance, the sum of (i) the Availability Amount, plus (ii) without
duplication of amounts represented in Availability Amount, Borrower’s
consolidated unrestricted and unencumbered cash maintained at Bank or in
accounts at another financial institution, provided that any such account
maintained at another financial institution is subject to a Control Agreement
which is satisfactory to Bank in its sole discretion, and which provides Bank a
first priority perfected security interest in such account (less the amount of
unrestricted and unencumbered cash used in the calculation of the Availability
Amount), after giving effect to such Investment, is at least Twenty-Five Million
Dollars ($25,000,000.00); and

(f) other Investments not otherwise permitted by Section 7.7 not exceeding Five
Hundred Thousand Dollars ($500,000.00) in the aggregate outstanding at any time.

“Permitted Liens” are:

(a) Liens existing on the Effective Date and shown on the Perfection Certificate
or arising under this Agreement and the other Loan Documents;

(b) Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;

(c) purchase money Liens or capital leases (i) on Equipment acquired or held by
Borrower incurred for financing the acquisition of the Equipment securing no
more than Two Hundred Fifty Thousand Dollars ($250,000.00) in the aggregate
amount outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment,
which Liens may have priority over Bank’s Liens to the extent set forth in
Section 9-324 of the Code;

(d) exclusive and non-exclusive licenses of Intellectual Property each granted
in the ordinary course of business;

(e) Liens arising by virtue of a judgment or judicial order not constituting an
Event of Default;

(f) Liens in favor of other financial institutions arising in connection with
the Deposit Accounts of Borrower or any of its Subsidiaries held at such
institutions, but only to the extent that such Deposit Account is subject to a
Control Agreement in favor of Bank if required pursuant to Section 6.6;

(g) Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases entered into in the ordinary course of
business by Borrower and its Subsidiaries;

(h) Liens under Section 4-210 of the UCC in favor of collecting banks;

(i) Liens for the benefit of the seller deemed to attach solely because of the
existence of cash deposits and attaching solely to cash deposits made in
connection with any letter of intent or acquisition or purchase agreement with
respect to any Permitted Acquisition;

(j) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and pledges securing liability
to insurance carriers under insurance or self-insurance arrangements in respect
of deductibles;

(k) deposits and other liens to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(l) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, which are not delinquent or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;



--------------------------------------------------------------------------------

(m) leases or subleases of real property granted in the ordinary course of
Borrower’s or its Subsidiaries’ business (or, if referring to another Person, in
the ordinary course of such Person’s business), and leases, subleases,
non-exclusive licenses or sublicenses of personal property granted in the
ordinary course of Borrower’s or its Subsidiaries’ business (or, if referring to
another Person, in the ordinary course of such Person’s business), if the
leases, subleases, licenses and sublicenses do not prohibit granting Bank a
security interest therein;

(n) Liens in favor of a customs agent encumbering imported property in the
custody of the customs agent, in each case incurred in the ordinary course of
business and securing only amounts owed to such customs agent;

(o) Liens in respect of Permitted Acquired Indebtedness, provided such Liens
constitute “Permitted Liens” hereunder;

(p) Liens arising by operation of law under Article 2 of the Code in favor of a
reclaiming seller of goods or buyer of goods;

(q) Liens on cash securing reimbursement obligations under letters of credit not
to exceed Five Hundred Thousand Dollars ($500,000.00) at any one time
outstanding;

(r) other Liens in an aggregate amount not to exceed Five Hundred Thousand
Dollars ($500,000.00); and

(s) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (r), but any extension, renewal or
replacement Lien must be limited to the property plus accessions thereto and
proceeds thereof encumbered by the existing Lien and the principal amount of the
indebtedness may not increase.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Positive Free Cash Flow Event” means that Borrower has achieved positive Free
Cash Flow for at least two (2) consecutive calendar quarters that terminate
after the Effective Date.

“Prime Rate” means the rate of interest published in the “Money Rates” section
of The Wall Street Journal, Eastern Edition as the “United States Prime Rate,”
even if such rate is not the lowest or best rate available. In the event that
The Wall Street Journal, Eastern Edition is not published or such rate does not
appear in The Wall Street Journal, Eastern Edition, the Prime Rate shall be
determined by Bank until such time as the Prime Rate becomes available in
accordance with past practices.

“Quick Assets” is, on any date, Borrower’s (a) consolidated unrestricted and
unencumbered cash maintained at Bank or in accounts at another financial
institution, provided that any such account maintained at another financial
institution is subject to a Control Agreement which is satisfactory to Bank in
its sole discretion, and which provides Bank a first priority perfected security
interest in such account, plus (b) net billed accounts receivable.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.



--------------------------------------------------------------------------------

“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the
Eurodollar Rate is to be determined as provided in the definition of Eurodollar
Rate or (b) any category of extensions of credit or other assets which include
Advances.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with Bank’s right to sell any Collateral.

“Revolving Line” is an Advance or Advances in an amount equal to Forty Million
Dollars ($40,000,000.00).

“Revolving Line Maturity Date” is February 13, 2016.

“Sagent Delaware” is defined in the preamble hereof.

“Sagent Strides” means Sagent Strides LLC, a Wyoming limited liability company.

“Sagent Wyoming” is defined in the preamble hereof.

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower. For the
avoidance of doubt, each of Sagent Strides and Kanghong Sagent (Chengdu)
Pharmaceuticals Co., Ltd. is not a “Subsidiary” as of the Effective Date.

“Tax Code” means the Internal Revenue Code of 1986, as amended from time to
time.

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness and current portion of Subordinated Debt permitted by Bank to
be paid by Borrower.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

“Transfer” is defined in Section 7.1.

“Type” is, with respect to any Advance, its nature as a Base Rate Loan or a
Eurodollar Loan.

“Unused Revolving Line Facility Fee” is defined in Section 2.4(a).



--------------------------------------------------------------------------------

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

BORROWER:

SAGENT PHARMACEUTICALS, INC.

By: /s/ Michael Logerfo

Name: Michael Logerfo

Title: Corporate Vice President, Chief Legal Officer, and Secretary

SAGENT PHARMACEUTICALS

By: /s/ Michael Logerfo

Name: Michael Logerfo

Title: Corporate Vice President, Chief Legal Officer, and Secretary

BANK:

SILICON VALLEY BANK

By: /s/ Jesse Meyer

Name: Jesse Meyer

Title: Relationship Manager



--------------------------------------------------------------------------------

EXHIBIT A

COLLATERAL DESCRIPTION

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (but excluding any “intent to use”
Trademark applications for which a statement of use has not been filed and
accepted with the U.S. Patent and Trademark Office and any other Intellectual
Property to the extent the grant of a Lien on or security interest in such
Trademark applications or other Intellectual Property would result in the
cancellation or voiding of such Trademark applications or other Intellectual
Property), commercial tort claims, documents, instruments (including any
promissory notes), chattel paper (whether tangible or electronic), cash, deposit
accounts, certificates of deposit, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral shall not include: (A) Borrower’s
equity interests in Sagent Strides and Kanghong Sagent (Chengdu) Pharmaceuticals
Co., Ltd.; or (B) more than sixty-five percent (65.0%) of the presently existing
and hereafter arising issued and outstanding shares of capital stock owned by
Borrower of any Foreign Subsidiary which shares entitle the holder thereof to
vote for directors or any other matter.

 

1